20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 1 of 94




                                 TAB 1
 20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 2 of 94




                                  CAUSE NO. _____________

WC 4811 SOUTH CONGRESS, LLC and                     §     IN THE DISTRICT COURT OF
AFFILIATED COMMERCIAL SERVICES,                     §
INC.                                                §     TRAVIS COUNTY, TEXAS
         Plaintiffs,                                §
                                                    §
 v.                                                 §     _______ JUDICIAL DISTRICT
                                                    §
                                                    §
4811 SOCO LP, and                                   §
BANCORPSOUTH BANK                                   §
         Defendant.

             PLAINTIFF’S ORIGINAL PETITION AND APPLICATION FOR
              TEMPORARY RESTRAINING ORDER, TEMPORARY AND
                           PERMANENT INJUNCTION

        WC 4811 South Congress, LLC, Texas a limited liability corporation, (“Borrower”) and

Affiliated Commercial Services, Inc., a Texas Corporation (“Bidder”, together with Borrower, the

“Plaintiffs”) file this Plaintiffs’ Original Petition and Application for Temporary Restraining

Order, Temporary and Permanent Injunction against 4811 Soco, LP (“Anonymous Lender”) a

foreign entity not authorized to do business in Texas, and BancorpSouth Bank, a Mississippi

banking corporation, (“Bank” together with Anonymous Lender, the “Defendants”) in support

thereof shows the Court the following:

                                         I. SUMMARY



 1. Defendant, BancorpSouth Bank is a financial institution doing business in Travis County and

      is being served by serving Michael J. Durrschmidt at Hirsch and Westheimer, 1415 Louisiana

      Street, 36th Floor Wedge International Tower, Houston, Texas 77002 Phone: 713-223-5181 FAX:

      713-223-9319 , or wherever an agent for service of process may be found. BancCorpSouth

      Bank is the original lender of a mortgage loan to Plaintiff in the original principal sum of
PLAINTIFFS APPLICATION FOR TEMPORARY RESTRAINING
ORDER, TEMPORARY AND PERMANENT INJUNCTION                                                            1
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 3 of 94




    $4,745,000 (“Loan”).

 2. Defendant, 4811 Soco, LP is a recently formed, anonymous shell entity, not authorized to do

    business in Texas by the Texas Secretary of State, with layers of nominee managers and

    lawyers, designed to surreptitiously protect, hide and shield the identities of their principals,

    that is the purported holder of a mortgage note on a valuable real property owned by WC

    4811 South Congress, LLC. Anonymous Lender allegedly purchased the Loan on August 21,

    2020 and is being provided notice through its counsel, Christopher L. Dodson Bracewell

    LLP, 711 Louisiana, Suite 2300, Houston, Texas 77002 Email: chris.dodson@bracewell.com

    and Mark Riley Mark Riley, Phone: (713) 822-8935; Email: Riley@Riley-CPA-Law.com,

    or wherever its agent for service of process may be found.

 3. On August 21, 2020, Borrower notified the Bank that it had become aware of not only certain

    state, county and city restrictions that prevent a non-judicial foreclosure sale from properly

    proceeding as required under the Texas Property Code, without express approval of the

    Mayor of the City of Austin. Borrower requested that Bank either confirm mayoral approval

    for the sale or confirm withdrawal of the sale.

 4. Bank replied that it needed to discuss the foregoing with its client and would need until

    August 24, 2020 to provide a response. In the intervening period, Bank allegedly sold the

    Loan to Anonymous Lender, which Bank informed Borrower of on August 24, 2020. Though

    Bank acknowledged the impact of the aforementioned restrictions on the ability to conduct a

    public sale in accordance with the Texas Property Code, Bank attempted to wash its hands

    of the issues by indicating to Borrower that as Bank had sold the Loan (albeit after it was

    noticed of the restriction issues by Borrower), it “no longer controlled the disposition of the

PLAINTIFFS APPLICATION FOR TEMPORARY RESTRAINING
ORDER, TEMPORARY AND PERMANENT INJUNCTION                                                               2
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 4 of 94




    collateral” and directed Borrower to a mailing address for Anonymous Lender. Borrower had

    to follow up again for email or phone contact information, and was provided information for

    counsel Mark Riley.

 5. Borrower then received correspondence from counsel Chris Dodson on behalf of Anonymous

    Lender to inform it that in spite of the in place orders restricting gathering for public

    foreclosure sales, it nonetheless intended to pursue the purportedly scheduled non judicial

    foreclosure sale on September 1, 2020, despite the in place restrictions.

 6. On August 25, 2020, Anonymous Lender tried to argue that other foreclosure sales occurred

    in August without express mayoral approval. However, Borrower informed Anonymous

    Lender that it received from the Mayor of Austin correspondence specifically in response to

    a query on foreclosure sales in which the Mayor confirmed that as of August 26, 2020, no

    authorization or approval had been given for such a gathering.

 7. Further, on August 25, 2020 Anonymous Lender tried to argue that the AG Guidance Letter

    does not deserve the weight Borrower recommends. Contrary to this assertion, the Travis

    County Tax Office has given deference to the same AG Guidance Letter in canceling all

    public tax foreclosure sales, and specifically referencing the AG Guidance Letter as support

    for having done so.

 8. Anonymous Lender asserts that “there is no evidence or suggestion that the September 1

    foreclosure sale for this Property will be attended by more than 10 willing bidders, so it would

    be inappropriate to preemptively cancel the foreclosure sale on this basis.” Bidder has

    informed Anonymous Lender that it wishes to attend the foreclosure sale but as the gathering

    for this sale will likely be a violation of law and subject it to civil and criminal prosecution

PLAINTIFFS APPLICATION FOR TEMPORARY RESTRAINING
ORDER, TEMPORARY AND PERMANENT INJUNCTION                                                              3
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 5 of 94




    and/or result in a voidable or void sale, Bidder and its agents are restricted from attending

    this proposed non-judicial foreclosure sale.

 9. By asserting that so long as less than 10 people intend to attend the foreclosure sale for this

    property, the sale will satisfy the public sale requirement, Lender completely misinterprets

    the impact of the Standing Orders on its ability to conduct a non-judicial foreclosure sale in

    accordance with the Texas Property Code. Gatherings for all foreclosure sales occur on the

    first Tuesday of each month. There are typically greater than 10 persons in attendance at

    minimum, due to the administrative persons who are typically in attendance which include

    but are not limited to trustees, lenders, bidders, security and other interested parties who track

    and attend such public sales each month in a populous county such as Travis County.

 10. Thus, because the standing orders presently prevent Bidder and other interested public sale

    participants from being able to attend the proposed sale, Anonymous Lender cannot satisfy

    the public sale requirement on September 1, 2020 and should be enjoined from attempting to

    conduct a sale that violates Borrower’s statutory rights and Bidder’s right to participate in a

    public foreclosure auction (Bidder’s sole claim under this petition).

 11. Nonetheless, in an obvious effort to steal Plaintiff’s property in the cover of a global

    pandemic, Anonymous Lender insists on holding a non-judicial foreclosure sale for which it

    is certain that willing bidders will not be able to attend due to the state, county and city orders

    preventing the gathering of more than 10 persons without mayoral approval, which the

    Lender does not have.

 12. This is an application for this Court to enjoin Anonymous Lender from attempting to proceed

    with a non judicial foreclosure sale on September 1, 2020, on the steps of the Travis County

PLAINTIFFS APPLICATION FOR TEMPORARY RESTRAINING
ORDER, TEMPORARY AND PERMANENT INJUNCTION                                                                 4
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 6 of 94




    Courthouse located at 1000 Guadalupe Street, Austin, Texas, as doing so would be in

    violation of Borrower’s statutory right to a public sale under the Texas Property Code and

    would deny Bidder’s and other interested parties from attending the sale casing irreparable

    damage to both due to the unique nature of real estate, Bidder’s only claim hereunder. The

    circumstances surrounding this motion are extraordinary and unprecedented. There is good

    cause.

 13. If Plaintiffs application is not granted, harm is imminent because Borrower’s statutory rights

    under the Texas Property Code will be violated and Borrower may wrongfully lose the use

    and possession of its unique property in a sale conducted in violation of the Texas Property

    Code and will cause Plaintiff damage, by creating a cloud on title due to the void sale.

    Because of the numerous overlapping governmental orders restricting such public gatherings,

    Bidder will be harmed due to its inability to bid at the non-judicial foreclosure sale. Plaintiffs

    have no adequate remedy at law because Plaintiffs claims against Defendants involve real

    property that is unique in nature and cannot be replaced by a money judgment.

 14. Defendants have been given notice of the Application for Temporary Restraining Order and

    Temporary injunction.      Plaintiffs request that this Court enjoin, restrain and prohibit

    Defendants and any person or entity acting in concert with Defendants, from taking any

    action in exercising the power of foreclosure, including but not limited to foreclosing on the

    property and note at the September 1, 2020, Travis County Foreclosure Sale purporting to

    claim defaults on the agreements related to the Subject Property, legally described per the

    description contained in the Notice of Trustee’s Sale, attached hereto as Exhibit A.

 15. By virtue of the foregoing, Plaintiffs have demonstrated a likelihood of success on the merits

    and that a balancing of the equities favors the issuance of an injunction or other equitable
PLAINTIFFS APPLICATION FOR TEMPORARY RESTRAINING
ORDER, TEMPORARY AND PERMANENT INJUNCTION                                                                5
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 7 of 94




    remedy against Defendants. In order to preserve the status quo and the property and rights

    of Plaintiffs during the pendency of this action, the Defendants should be cited to appear and

    show cause why Defendants should not be temporarily enjoined, restrained, and prohibited,

    and any person or entity acting in concert with Defendants, from foreclosing on the

    Borrower’s property in a foreclosure sale where Bidder cannot attend.

 16. Plaintiffs’ application for a temporary restraining order is authorized by Texas Civil Practice

    and Remedies Code § 65.011 since Plaintiffs are entitled to a writ of injunction or order of

    restraint under the principal of equity. Furthermore, irreparable injury to the Plaintiffs is

    threatened and as such it is necessary to preserve the status quo.

                                      CAUSES OF ACTION

 17. Breach of Contract. Borrower incorporates by reference herein for all purposes the

    allegation of the preceding paragraphs verbatim.

        a. Plaintiff Borrower and Defendant Bank are parties to a valid enforceable contract

            directly between the parties. Anonymous Lender, abused an existing contractual or

            fiduciary relationship with Bank, while seeking to take advantage of tightening credit

            market during a global pandemic and rush to wrongfully foreclose on valuable unique

            real property while rebuffing all good faith attempts by Plaintiff Borrower to resolve

            the loan.

        b. Defendant Bank and Defendant Anonymous Lender have breached their agreements

            and its contract with Plaintiff Borrower. As a beneficiary and/or a party to all of these

            contracts, Defendants conspiracy to convert Borrower’s property and Anonymous

            Lender breach has injured Plaintiff Borrower.

        c. Plaintiff Borrower is entitled to recover is damages against Defendant Bank and
PLAINTIFFS APPLICATION FOR TEMPORARY RESTRAINING
ORDER, TEMPORARY AND PERMANENT INJUNCTION                                                               6
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 8 of 94




            Defendant Anonymous Lender for it actual, consequential, and out-of-pocket

            damages, court costs, attorneys fees, expenses and interest.

 18. Fraud. Plaintiff Borrower and Plaintiff Bidder incorporates by reference herein for all

    purposes the allegation of the preceding paragraphs verbatim. Additionally, alternatively,

    and without waiver of the foregoing, Defendants have committed fraud against Plaintiffs.

    Defendant Bank made representations to Plaintiff Borrower that it needed time to consider a

    postponement of its prior noticed foreclosure due governmental orders while unbeknownst

    to Plaintiff Borrower, Defendant Bank was secretly working with Defendant Anonymous

    Lender to use confidential information on the terms of the loan between the parties to

    effectuate a loan sale.

 19. On information and belief, at the time that Defendant Bank made the representations to

    Plaintiff Borrower, it knew the representations were false or made such representations

    recklessly, making positive assertions of fact without knowledge of its truth and Defendant

    Bank made such representations with the intent that Plaintiff act on them. Plaintiff Borrower

    did act in reliance to its harm.

 20. Declaratory Judgment. Plaintiff Borrower and Plaintiff Bidder incorporate by reference

    herein for all purposes the allegation of the preceding paragraphs verbatim. Additionally,

    alternatively, and without waiver of the foregoing, pursuant to Texas Civil Practices and

    Remedies Code, section 37.003, Plaintiff Borrower requests the Court determine the rights

    and obligations of the parties with respect to the rights and obligations of the Bank and

    Anonymous Lender to post the Subject property for foreclosure and sell the Subject Property

    at what is in essence a private sale. A present, actual, and justiciable controversy exists in that

    Plaintiffs are seeking judicial determination that they are entitled to the process of conducting
PLAINTIFFS APPLICATION FOR TEMPORARY RESTRAINING
ORDER, TEMPORARY AND PERMANENT INJUNCTION                                                                 7
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 9 of 94




    a legitimate public sale under the contracts between the parties.

 21. Plaintiff seeks attorney’s fees pursuant to Texas Civil Practices and Remedies Code, section

    37.009, and seeks determination if and what amount of attorney’s fees for violation of

    agreements and certain provisions of Texas law would be proper.

                           II. ARGUMENTS AND AUTHORITIES



 22. There are currently there are currently three orders that restrict gatherings in excess of 10
    persons in Austin, Texas, where the September 1, 2020 foreclosure sale would take place.
        a. Executive Order GA-28 (as amended) issued by Governor Abbot provides that outdoor
            gatherings in excess of 10 people are prohibited unless the mayor of the city in which
            the gathering is held . . . approves of the gathering. (emphasis added).
                   i.   Executive Order GA-28’s application to foreclosure sales was specifically
                        addressed in an informal guidance letter issued by the Attorney General’s
                        office, as further detailed below, in which the Attorney General’s office
                        confirmed that foreclosure sales may not satisfy the public requirement
                        without express approval from the city mayor to hold the sale gathering.
        b. Order No 202-16 by the County Judge of Travis County, after reciting the restrictions
            in place on outdoor gatherings under GA-28, provides “any gatherings that exceed 10
            people are hereby PROHIBITED, except as permitted by current Governor’s
            Proclamations and Orders.”
        c. Order No 20200815-019 issued by the Mayor of the City of Austin, after reciting the
            restrictions in place on outdoor gatherings under GA-28, provides in relevant part that
            through December 15, 2020 “Further, pursuant to the Governor’s Order, and the advice
            of the local Health Authority, gatherings or presence at any outdoor area, event, or
            establishment of more than 10 persons are PROHIBITED except at provided in this
            Section.”

 23. Governor Abbott’s Executive Order 28 which prohibits gatherings of more than ten (10) persons

    is in direct contradiction with the requirement for a “public sale” under Texas Property Code
PLAINTIFFS APPLICATION FOR TEMPORARY RESTRAINING
ORDER, TEMPORARY AND PERMANENT INJUNCTION                                                          8
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 10 of 94




    Section 51.002(a) (“a sale of real property under a power of sale conferred by a deed of trust or

    other contract lien must be a public sale at auction held between 10 a.m. and 4 p.m. of the first

    Tuesday of a month.”

 24. The impact of GA-28 on the ability to hold foreclosure sales in satisfaction of the public sale

    requirement was specifically discussed and addressed in the Texas Attorney General’s

    Guidance Letter, which provides in relevant part:


            With this background in mind, we address your question concerning
            attendance limitations. Governor Abbott ordered in Executive Order GA-
            28 that “every business in Texas shall operate at no more than 50 percent
            of the total listed occupancy of the establishment.” This general limitation,
            however, is subject to several exceptions.

            One such exception is found in paragraph five of the order, which limits
            outdoor gatherings to 10 persons or fewer without approval by the mayor
            or, in the case of unincorporated territory, the county judge in whose
            jurisdiction the gathering occurs. Accordingly, to the extent a foreclosure
            sale occurs outdoors, attendance at the sale is limited to 10 persons or
            fewer unless greater attendance is approved by the relevant mayor or
            county judge.
            If a foreclosure sale is subject to, and not exempted from, the 10-person
            attendance limit imposed in Executive Order GA-28, it should not proceed
            if one or more willing bidders are unable to participate because of the
            attendance limit. “[A] sale of real property under a power of sale conferred
            by a deed of trust or other contract lien must be a public sale at auction
            held between 10 a.m. and 4 p.m. of the first Tuesday of a month.” The
            purpose of the public sale requirement is to “secure the attendance of
            purchasers and obtain a fair price for the property.” Strict compliance
            with the Property Code is required for a trustee to properly make a
            foreclosure sale. If an attendance limit precludes the conduct of a public
            sale for the purpose of securing sufficient bidders to obtain a fair price, the
            propriety of a foreclosure auction may be called into question. Accordingly,
            to the extent attendance at a foreclosure sale is limited to ten or fewer
            persons, and that limit precludes the attendance of one or more willing
            bidders who otherwise would have appeared in person, the sale should not
            go forward as it likely would not comport with the Property Code
            requirement that the sale be a “public sale.” (internal citations omitted)
            (emphasis added)
PLAINTIFFS APPLICATION FOR TEMPORARY RESTRAINING
ORDER, TEMPORARY AND PERMANENT INJUNCTION                                                          9
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 11 of 94




   25. The relevant order and documentation referenced in paragraphs 22-24 above are
       attached hereto as (Exhibit B).
   26. The Travis County Tax Office has acknowledged the AG Guidance Letter’s impact
       on the ability to satisfy the public sale requirements of the Texas Property Code by
       indicating on its website that “Tax foreclosure sales are canceled until further
       notice” and providing a link (accessed by clicking on “Learn More”) to the AG
       Guidance Letter indicating that in light of GA-28 foreclosure sales should not occur.
       This information can be found directly on the Travis County Tax Office website:
       https://tax-office.traviscountytx.gov/properties/foreclosed/upcoming-sales/list
   27. Further, on August 26, 2020, Borrower received written confirmation from the
       Mayor of the City of Austin that no mayoral approval or authorization has been
       given for outdoor gatherings in excess of ten (10) people for the proposed
       foreclosure sale in Austin, Texas (Exhibit C).
   28. Bidder is unable to participate in the proposed non-judicial foreclosure sale due to
       the standing orders and the likelihood it will be subject to civil or criminal
       prosecution for the violation thereof.
   29. In light of the foregoing, Plaintiffs respectfully requests that this Court issue a
       Temporary Restraining Order as well as Temporary and Permanent Injunction to
       maintain the status quo and to enjoin Anonymous Lender’s attempt to conduct a
       non-judicial foreclosure on the Borrower’s property.


                                            CONCLUSION



   30. For the reasons set forth above, Plaintiffs move this Court for an entry of a
       Temporary Restraining Order as well as Temporary and Permanent Injunction to
       maintain the status quo and to enjoin Anonymous Lender’s wrongful attempt to
       foreclose on Borrower’s property in a civil conspiracy with the Bank to convert
       Borrower’s property.
   31. Plaintiffs have shown a probability of recovery on the merits of its claim that
PLAINTIFFS APPLICATION FOR TEMPORARY RESTRAINING
ORDER, TEMPORARY AND PERMANENT INJUNCTION                                                      10
  20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 12 of 94




         Anonymous Lender’s actions fail to comply with the Texas Property Code, and that
         the Defendants have colluded to deprive Borrower of its collateral in order to realize
         a windfall. Further, balancing the equities, Anonymous Lender is secure in its
         economic position as the underlying real estate is worth at approximately four times
         the outstanding debt, such that a temporary restraining order would not prejudice or
         harm Anonymous Lender while the underlying disputes are resolved. By contrast,
         should Borrower be deprived of its unique and valuable real estate, and Bidder
         denied because of governmental regulation the opportunity to appear at a public to
         bid and purchase the same, they would be irreparably harmed. Stewart Beach
         Condo. Homeowners Ass'n, Inc. v. Gili N Prop Investments, LLC, 481 S.W.3d 336,
         350 (Tex. App.—Houston [1st Dist.] 2015, no pet.) (“every piece of real estate is
         unique, and if foreclosure were allowed before a full determination of the underlying
         claim, the homeowner would be irreparably harmed.”)
      32. Plaintiffs are ready and willing to post a bond as required by Texas law, and requests
         that the Court set the bond for an amount not to exceed $10,000 for the temporary
         restraining order and again for the temporary injunction.
      33. Anonymous Lender is not likely to be prejudiced by such an injunction as
         demonstrated by its significant equity cushion of millions of dollars of value in the
         Property in excess of the outstanding Loan.
      34. Finally, issuing the requested temporary restraining order will maintain the status
         quo until such time as this Court can take evidence to determine whether a
         temporary injunction to protect Plaintiffs’ respective rights to a public sale should
         be entered. Plaintiffs reserve the right to further amend their petition.


                                                  PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that Defendants, be cited to

appear and answer herein, and upon final hearing hereof, Plaintiffs have and recover judgment of and

from Defendants as follows:


  PLAINTIFFS APPLICATION FOR TEMPORARY RESTRAINING
  ORDER, TEMPORARY AND PERMANENT INJUNCTION                                                        11
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 13 of 94




        1. Injunctive relief in the form of a Temporary Restraining Order and a Temporary
           injunction after notice to Defendants, and all necessary writs prayed for herein;
        2. Actual damages in an amount as determined by the Court and within the Court’s
           jurisdiction;
        3. Reasonable attorneys’ fees, expenses of litigation, and court costs;
        4. Pre-judgment interest and post-judgment interest at the maximum rates allowed by
           law; and
        5. Such other relief, both general and special, at law and in equity, to which the Plaintiff
           may show itself justly entitled.




                                          MANFRED STERNBERG & ASSOCIATES, P.C.




                                          Manfred Sternberg
                                          SBN: 19175775
                                          1700 Post Oak Blvd. Suite 600
                                          Houston, TX 77056
                                          Telephone: (713) 622-4300
                                          Facsimile: (713) 622-9899
                                          Email: manfred@msternberg.com
                                          COUNSEL FOR PLAINTIFFS




PLAINTIFFS APPLICATION FOR TEMPORARY RESTRAINING
ORDER, TEMPORARY AND PERMANENT INJUNCTION                                                        12
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 14 of 94




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 31st day of August, 2020, a true and correct copy of the
foregoing was forwarded via the Court’s electronic filing service and e-mail to the following:



Christopher L. Dodson
Bracewell LLP
711 Louisiana, Suite 2300
Houston, Texas 77002
Email: chris.dodson@bracewell.com

Mark Riley
Phone: (713) 822-8935
Email: Riley@Riley-CPA-Law.com

ATTORNEYS FOR DEFENDANTS



Michael J. Durrschmidt
Hirsh & Westheimer
1415 Louisiana, 36th Floor
Houston, Texas 77002
Email: mdurrschmidt@hirschwest.com

ATTORNEYS FOR DEFENDANT BANCORPSOUTH




                                           Manfred Sternberg




PLAINTIFFS APPLICATION FOR TEMPORARY RESTRAINING
ORDER, TEMPORARY AND PERMANENT INJUNCTION                                                        13
  20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 15 of 94




                                         VERIFICATION

  STATE OF TEXAS   §
                   §
  COUNTY OF TRAVIS §

BEFORE ME, the undersigned authority, on this day personally appeared Jeremy Stoler
authorized agent of WC 4811 South Congress LLC, Plaintiff in the above-entitled and numbered
cause; that he has read the above and foregoing Petition and Application for Temporary Restraining
Order and that the facts contained therein are within my personal knowledge and they are all true and
correct.

                                             FURTHER AFFIANT SAYETH NOT.

                                             ________________________________




  STATE OF TEXAS   §
                   §
  COUNTY OF HARRIS §

BEFORE ME, the undersigned authority, on this day personally appeared Manfred Sternberg
authorized agent of Affiliated Commercial Services, Inc., Plaintiff in the above-entitled and
numbered cause; that he has read the above and foregoing Petition and Application for Temporary
Restraining Order and that declare that the facts contained therein are within my personal
knowledge and they are all true and correct.

                                             FURTHER AFFIANT SAYETH NOT.

                                             ________________________________




  PLAINTIFFS APPLICATION FOR TEMPORARY RESTRAINING
  ORDER, TEMPORARY AND PERMANENT INJUNCTION                                                        14
  20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 16 of 94




                                             JURAT

My name is MANFRED STERNBERG, my date of birth is August 28, 1960, and my address is 1110
Guinea Drive, Houston, TX 77055. I declare under penalty of perjury that every statement in the
foregoing Declaration is within my personal knowledge and is true and correct:

Executed in Harris County, State of Texas on the 31st day of August 3l, 2020.

                                                   DECLARANT


                                                   _______________________
                                                   MANFRED STERNBERG




  PLAINTIFFS APPLICATION FOR TEMPORARY RESTRAINING
  ORDER, TEMPORARY AND PERMANENT INJUNCTION                                                 15
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 17 of 94




                       EXHIBIT A
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 18 of 94


                                                                                        X


                        iiininniHiii!-                        202040409

                                       NOTICE OF TRUSTEE’S SALE

    STATE OF TEXAS                           §
                                             §                  KNOW ALL MEN BY THESE PRESENTS:
    COUNTY OF TRAVIS                         §

            WHEREAS, WC 48)1 SOUTH CONGRESS, LLC, a Delaware limited liability company (the

    "Grantor"), executed a Deed of Trust, Security Agreement and Financing Statement dated March 31,2017,

    and recorded April 3, 2017 in the Official Public Records of Travis County, Texas (the "Records") under

    Document No. 20)7052193 (together with all extensions, modification, and renewals, if any, collectively

    referred to hereinafter as the “Deedof Trust'))

            WHEREAS, the Grantor, pursuant to the Deed of Trust, conveyed to T, Gerry Gamble (the

    "Original Trustee") for the benefit of First State Bank Central Texas, its successors and assigns

    ("Beneficiary"), all of the personal property, real property and premises described and referred to in the

    Deed of Trust (the "Mortgaged Property"), including the following described property located in Travis

    County', Texas:

            14.993 ACRES OF LAND, MORE OR LESS, OUT OF THE ISAAC DECKER LEAGUE
            SURVEY NO. 20, ABSTRACT NO. 8, IN TRAVIS COUNTY, TEXAS, BEING MORE
            FULLY DESCRIBED BY METES AND BOUNDS ON EXHIBIT “A” ATTACHED
            HERETO AND MADE A PART HEREOF FOR ALL PURPOSES, BEING THE
            FOLLOWING FOUR TRACTS:

            TRACT 1:
            4.32 ACRES OF LAND. MORE OR LESS, OUT OF THE ISAAC DECKER LEAGUE,
            IN TRAVIS COUNTY, TEXAS, BEING THE SAME PROPERTY CONVEYED BY
            ABEL J, & MARY ANN THERIOT FAMILY LIMITED PARTNERSHIP TO THERIOT
            FLP PROPERTIES - III, IN A DEED DATED MAY 6, 2010, RECORDED IN
            DOCUMENT NUMBER 2010125121, OF THE OFFICIAL PUBLIC RECORDS OF
            TRAVIS COUNTY, TEXAS.

            TRACT 2:
            5.6839 ACRES OF LAND, MORE OR LESS, OUT OF THE ISAAC DECKER LEAGUE,
            IN TRAVIS COUNTY, TEXAS, BEING THE SAME PROPERTY AS TRACT ONE
            CONVEYED BY SASHA THERIOT SANDERS, TEAL THERIOT SANDERS, AND
            ZACHARY CURTIS SANDERS TO SANDERS CHILDREN INVESTMENTS, LLC. IN
            A DEED DATED MAY 6, 2010, RECORDED IN DOCUMENT NUM BER 2010125125,
            OF THE OFFICIAL PUBLIC RECORDS OF TRAVIS COUNTY, TEXAS.

            TRACT 3:
            2.629 ACRES OF LAND, MORE OR LESS, OUT OF THE ISAAC DECKER LEAGUE,
            IN TRAVIS COUNTY, TEXAS, BEIGN THE SAME PROEPRTY AS TRACT TWO

                                                         1
    J017(J8W JCIWW/WIOW I
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 19 of 94




              CONVEYED BY SASHA THERIOT SANDERS, TEAL THERIOT SANDERS, AND
              ZACHARY CURTIS SANDERS TO SANDERS CHILDREN INVESTMENTS, LLC, IN
              A DEED DATED MA Y 6,2010, RECORDED IN DOCUMENT NUMBER 2010125125,
              OF THE OFFICIAL PUBLIC RECORDS OF TRAVIS COUNTY, TEXAS.

              TRACT 4:
              2.32 ACRES OF LAND. MORE OR LESS, OUT OF THE ISAAC DECKER LEAGUE,
              IN TRAVIS COUNTY, TEXAS, BEIGN THE SAME PROEPRTY AS TRACT TWO
              CONVEYED BY SUZANNE MARIE SANDERS AND CURTIS NOLEN SANDERS
              TO SANDERS FLP PROPERTIES - 1, LLC, IN A DEED DATED MAY 6, 2010,
              RECORDED IN DOCUMENT NUMBER 2010125122, OF THE OFFICIAL PUBLIC
              RECORDS OF TRAVIS COUNTY, TEXAS.

              WHEREAS, the Deed of Trust secures payment of that certain Promissory Note dated March 31,

    2017, executed by Grantor, as Maker, and payable to the order of Beneficiary, in the original stated amount

    of FOUR MILLION SEVEN HUNDRED FOFTY-FiVE THOUSAND AND 00/100 DOLLARS

    ($4,745,000.00) (together with all extensions, modification, and renewals, if any, collectively referred to

    hereinafter as the “7Vo/e”);

              WHEREAS, BancorpSouth Bank, a Mississippi banking corporation (the “Holder"), is the

    successor by merger to Beneficiary;

               WHEREAS, the Holder is the current legal owner and holder of the indebtedness secured by the

    Deed of Trust (the “Indebtedness") and, if, for any reason, Holder prefers to appoint a substitute trustee to

    act instead of the trustee named in the Deed of Trust, Holder has the full power to appoint, at any time and

    without any formality other than by written instrument, one or more successor or alternate successor

    trustees, each of whom shall succeed to all the estate, rights, powers and duties conferred upon the Original

    Trustee in the Deed of Trust and by applicable law;

               WHEREAS, Holder has named, constituted and appointed in writing BRADLEY E. RAUCH, a

    resident of Harris County, Texas, ZACHARY SCHNEIDER, a resident of Harris County, Texas, ANGELA

    ZAVALA, a resident of Travis County, Texas, and also MICHELLE JONES, a resident of Travis County,

    Texas, as Substitute Trustees, each with the power to act independently (and without the joinder of the

    others) under and by virtue of the Deed of Trust and to hold possess and execute all the estate, rights, powers

    and duties conferred upon the Original Trustee in the Deed of Trust and by applicable law;



                                                           2
    20I70S04.20190907/377«S6G.1
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 20 of 94




              WHEREAS, Grantor has defaulted in the performance of its obligations under the Note and the

    Deed of Trust, and notice of such defaults have been waived, and/or have occurred, and Grantor has failed

    to cure such defaults);

              WHEREAS, acceleration of maturity and demand have been made upon Grantor for payment of

    the Indebtedness, and/or have been waived, and/or have occurred;

              WHEREAS, the proceeds of the Note were used for commercial purposes, and the Mortgaged

    Property was not to be used by the debtor for residential purposes;

              WHEREAS, the Holder has called upon and requested either or any of Bradley E. Rauch, Zachary

    Schneider, Angela Zavala, Michelle Jones, or any additional substitute trustee appointed pursuant to the

    terms of the Deed of Trust, as Substitute Trustees, to perform the Trustee’s duties under the Deed of Trust

    and to post, mail and file, or have posted, mailed, and filed, notice and to sell the Mortgaged Property

    without prejudice and without creating an election not to proceed against any other collateral securing the

    obligations of the Grantor to the Holder, and without waiving any rights or remedies which the Holder has

    against the Grantor or any other parties obligated for payment of the Indebtedness;

              NOW, THEREFORE, the undersigned Substitute Trustee, at the request of the Holder, hereby gives

    notice that after due posting of this Notice as required by the Deed of Trust and law, a Substitute Trustee

    will sell on September 1, 2020 (that being the first Tuesday of said month, as provided for in Texas

    Property Code Sec. 51.002) at public auction to the highest bidder for cash, at THE REAR “SALLYPORT'

    OF THE TRAVIS COUNTY COURTHOUSE, 1000 GUADALUPE STREET, AUSTIN, TEXAS 78701,

    said location having been designated by the County Commissioners’ Court of Travis County, Texas (or such

    other location as may be designated by said County Commissioners’ Court), the sale to begin no earlier than

    1:00 o’clock p.m. and no later than three (3) hours after such time, the Mortgaged Property, including

    without limitation, all personal property described in the Deed of Trust, owned by the Grantor, Grantor’s

    heirs, legal representatives, successors and assigns, and originally covered by the Deed of Trust, whether

    or not herein specifically described.




                                                         3
    20170804 20190907/3778366.1
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 21 of 94




              THE SALE OF THE PROPERTY IS “AS IS” AND “WHERE IS” AND WITHOUT

    REPRESENTATION OR WARRANTY OF ANY KIND BY THE SUBSTITUTE TRUSTEE OR

    HOLDERS OF                SAID   INDEBTEDNESS, EXPRESS,   IMPLIED, STATUTORY,     QUASI-

    STATUTORY OR OTHERWISE, ANY WARRANT OR MERCHANT1BIL1TY OR FITNESS FOR

    A PARTICULAR PURPOSE BEING EXPRESSLY DISCLAIMED. NEITHER THE HOLDER

    NOR THE TRUSTEE OR SUBSTITUTE TRUSTEE MAKES ANY REPRESENTATIONS OR

    WARRANTIES                WITH   RESPECT   TO   THE   COMPLIANCE   WITH   LAWS,   RULES,

    AGREEMENTS, OR SPECIFICATIONS, NOR WITH RESPECT TO CONDITION, QUALITY,

    CAPACITY, DESIGN, OPERATION, ABSENCE OF ANY LATENT DEFECTS OR ANY OTHER

    WARRANTY OR REPRESENTATION WHATSOEVER WITH RESPECT TO THE PROPERTY,

    ALL OF WHICH ARE EXPRESSLY WAIVED BY PURCHASER(S).


                                     THE NEXT PAGE IS THE SIGNATURE PAGE




                                                      4
    20170804.20190907/3778364.1
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 22 of 94




    WITNESS BY HAND this 7th day of August, 2020.



                                                        Zachary Schneider, Trustee

    COUNTY OF HARRIS                §
                                        §
    STATE OF TEXAS                  §

           This document was acknowledged before me on this, the 7th day of August, 202(|, by Zachary
    Schneider, Trustee.


                                                            PUBLIC
                                                    THE STATE OF TEXAS

    Name and Address of Substitute Trustees:
    Mr. Bradley E. Rauch                                                KAREN M. WADE
    Hirsch & Westheimer, P.C.                                        My Notary ©#7646258
    1415 Louisiana, 36th Floor                                        Expires Juns 30,2023
    Houston, Texas 77002

    Mr. Zachary Schneider
    Hirsch & Westheimer, P.C.
    1415 Louisiana, 36111 Floor
    Houston, Texas 77002

    Angela Zavala
    Foreclosure Network of Texas
    10406 Rockley Road
    Houston, TX 77099

    Michelle Jones
    Foreclosure Network of Texas
    10406 Rockley Road
    Houston, TX 77099

    AFTER RECORDING, PLEASE RETURN TO;
    Mr. Zachary Schneider
    Hirsch & Westheimer, P.C.
    1415 Louisiana, 36"1 Floor
    Houston, Texas 77002




                                                    5
    20170804.20190907/3778366.1
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 23 of 94




                                                  EXHIBIT “A”

                                                Legal Description

   METES AND BOUNDS DESCRIPTION OF A SURVEY OF 14.993 ACRES OF LAND, A PORTION
   OF THE ISAAC DECKER LEAGUE SURVEY NO. 20, ABSTRACT NO. 8, IN THE CITY OF AUSTIN,
   TRAVIS COUNTY, TEXAS, SAID 14.993 ACRES OF LAND BEING ALL OF THAT CALLED 4.32
   ACRE TRACT, A PORTION OF THE SAID ISAAC DECKER LEAGUE SURVEY NO. 20, AS
   DESCRIBED IN THAT SPECIAL WARRANTY DEED FROM ABEL J. & MARY ANN THERIOT
   FAMILY LIMITED PARTNERSHIP TO THERIOT FLP PROPERTIES - III OF RECORD IN
   DOCUMENT NUMBER 2010125121, OFFICIAL PUBLIC RECORDS OF TRAVIS COUNTY, TEXAS,
   AND BEING ALSO ALL OF THAT CALLED 5.6839 ACRE TRACT, A PORTION OF THE SAID
   ISAAC DECKER LEAGUE SURVEY NO, 20, DESIGNATED AS TRACT 1 AND DESCRIBED IN
   THAT SPECIAL WARRANTY DEED FROM SASHA THERIOT SANDERS, TEAL THERIOT
   SANDERS, AND ZACHARY CURTIS SANDERS TO SANDERS CHILDREN INVESTMENTS, LLC,
   OF RECORD IN DOCUMENT NUMBER 2010125125, OFFICIAL PUBLIC RECORDS OF TRAVIS
   COUNTY, TEXAS, AND BEING ALSO ALL OF THAT CALLED 2.629 ACRE TRACT, A PORTION
   OF THE SAID ISAAC DECKER LEAGUE SURVEY NO. 20, DESIGNATED AS TRACT 2 IN SAID
   SPECIAL WARRANTY DEED TO SANDERS CHILDREN INVESTMENTS, LLC OF RECORD IN
   DOCUMENT NUMBER 2010125125, OFFICIAL PUBLIC RECORDS OF TRAVIS COUNTY, TEXAS,
   AND BEING ALSO ALL OF THAT 2.32 ACRES OF LAND, A PORTION OF THE SAID ISAAC
   DECKER LEAGUE SURVEY NO. 20, AS DESCRIBED IN THAT SPECIAL WARRANTY DEED
   FROM SUZANNE MARTE SANDERS AND HER HUSBAND CURTIS NOLEN SANDERS TO
   SANDERS FLP PROPERTIES -1, LLC OF RECORD IN DOCUMENT NUMBER 2010125122, OF THE
   OFFICIAL PUBLIC RECORDS OF TRAVIS COUNTY, TEXAS, SAID 14.993 ACRES OF LAND, AS
   SURVEYED BY BOWMAN CONSULTING GROUP, LTD. AND SHOWN ON BOWMAN PLAN NO.
   3562, BEING MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

   BEGINNING at a 5/8” iron rod found I the east right-of-way line of South Congress Avenue at the most
   westerly northwest comer of the said Theriot FLP Properties - 111, LLC 4.32 acre tract and at the southwest
   corner of that 0.780 of one acre tract, a portion of the said Isaac Decker League Survey No. 20, as described
   in a Cash Warranty Deed to MMGG Enterprises, L.P. in Document No. 2004036130, Official Public
   Records of Travis County, Texas, said 5/8” iron rod found being a common comer of the two parcels
   describe din that Agreement of record in Document No. 2005099083, Official Public Records of Travis
   County, Texas, said 5/8" iron rod found being the POINT OF BEGINNING and most westerly northwest
   comer of the tract described herein, and from which 5/8” iron rod found, a 1/2” iron rod with plastic cap
   stamped “ALL POINTS" found at the southwest comer of that 0.066 of one acre tract described in a Street
   Deed form MMGG Enterprises, LTD., to the City of Austin of records in Document No. 2005102391,
   Official Public Records of Travis County, Texas bears N 63° 59’ 01” W a distance of 0,67 feet;

    THENCE S 61° 50’ 30” E, with the most westerly north line of the said Theriot FLP Properties -III, LLC
    4.32 acre tract and the south line of the said MMGG Enterprises, L.P. 0.780 of one acre tract, and being
    also the agreed line referenced in the said Agreement of record in Document No. 2005099083 a distance of
    239.20 feet to a '/a” steel pin found at a reentrant comer of the said Theriot FLP Properties - III, LLC 4.32
    acre tract and the south east comer of the said MMGG Enterprises, L.P. 0.780 of one acre tract, and being
    also the comer referenced in said Agreement for a reentrant comer of the tract described herein;

    THENCE N 23° 58’ 30” E, with the most northerly west line of the said Theriot FLP Properties - 111, LLC
    4.32 acre tract and with the east line of the said MMGG Enterprises, L.P. 0.780 of one acre tract, and being
    also the agreed line referenced in the said Agreement, at a distance of 4.94 passing a 14” steel pin found
    0.17 feet east of line, said 14” steel pin found being the southeast comer of that 0.708 of one acre tract, a

                                                          6
    20I70SO4 20190907/3778366.1
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 24 of 94




    portion of the said Isaac Decker League Survey No. 20, as described in a Special Warranty Deed With
    Vendor’s Lien to Area 5) Enterprises LLC in Document No. 2015028497, Official Public Records of Travis
    County, Texas, in all 149.96 feet to a !4” steel pin found in the south line of that 4.056 acre tract, a portion
    of the said Isaac Decker League Survey No. 20, as described in a Special Warranty Deed to ID Bel Air
    Partners, LP or record in Document No. 2005017785, Official Public Records of Travis County, Texas, and
    being the most northerly northwest comer of the said Theriot FLP Properties - III, LLC 4.32 acre tract, and
    the northeast comer of the said MMGG Enterprises, L.P. 0.780 of one acre tract and the northeast comer
    of the said Area 51 Enterprises LLC 0.708 of one acre tract, and being also the comer referenced in said
    Agreement for the most northerly northwest comer of the tract described herein;

    THENCE S 63° 24’ 52” E, with the most easterly north line of the said Theriot FLP Properties - 111, LLC
    4.32 are tract and the south line of the said ID Bel Air Partners, LP 4.056 acre tract, a distance of 383.05
    feet to a 14” steel pin found in the west line of Lot 2A, Block V, a Resubdivision of Lot 1, Block V,
    Greenwood Hills, Section Five, of record in Plat Book 51, Page 20, Plat Records of Travis County, Texas,
    and being also the southeast comer of the said ID Bel Air Partners, LP 4,056 acre tract and the northeast
    comer of the said Theriot FLP Properties - 111, LLC 4.32 acre tract, for the northeast comer of the tract
    described herein;

    THENCE S 26° 47’ 44” W, with the west line of said Lot 2A, Block V, a Resubdivision of Lot 1, Block
    V, Greenwood Hills, Section Five, and with the east line of the said Theriot FLP Properties - 111, LLC 4.32
    acre tract, a distance of 58.95 feet o a 14” steel pin with plastic cap stamped “M&S 1838” found at the
    southwest comer of said Lot 2A, Block V and the northwest comer of Lot IA, Block V, of said
    Resubdivision of Lot I, Block V, Greenwood Hills, Section Five, for an angle point in the east line of the
    tract described herein;

    THENCE S 26° 41 ’ 23” W, with the west line of said Lot 1 A, Block V and the west line of Lot 4, Block
    V, Greenwood Hills, Section Five, of record in Plat Book 42, Page 10, Plat Records of Travis County,
    Texas, and being also with the west line of Liverpool Drive as shown on said map or plat of Greenwood
    Hills, Section Five and being also with the east line of the said Theriot FLP Properties III, LLC 4.32 acre
    tract, a distance of 237.88 feet to a 1/i” steel pin found at the southeast comer of the said Theriot FLP
    Properties - 111, LLC 4.32 acre tract and the northeast comer of the said Sanders Children Investments,
    LLC Tract 1 of 5.6839 acres of land, for an angle point in the east line of the tract described herein;

    THENCE S 26° 31’ 34” W, with the west line of Liverpool Drive and the west line of Lot 23, Block W,
    of said Greenwood Hills Section Five and being also with the east line of the said Sanders Children
    Investments, LLC Tract I of5.6839 acres, a distance of 152.96 feet to a 5/8” steel pin found at the southwest
    comer of said Lot 23, Block W and the Norwest comer of Lot 16, Block W, of said Greenwood Hills
    Section Five, for an angle point in the east line of the tract described herein;

    THENCE S 27° 38’ 57” W, with the west line of said Lot 16, Block W, of said Greenwood Hills Section
    Five and being also with the east line of the said Sanders Children Investments, LLC Tract 1 of 5.6839
    acres, a distance of 40.08 feet to a 14” steel pin found at the southwest comer of said Lot 16, Block W and
    the northwest comer of Lot 15, Block W, of said Greenwood Hills Section Five, for an angle point in the
    east line of the tract described herein;

    THENCE S 26’ 33’ 27” W, with the west line of said Lot 15, Block W and the west line of Lots 14, 13,
    12, 11 and 10, Block W, of said Greenwood Hills Section Five and the east line of the said Sanders Children
    Investments, LLC Tract 1 of 5.6839 acres, a distance of 473.14 feet to a 14” steel pin with plastic cap
    stamped “M&S 1838” found in the west line of said Lot 10, Block W, Greenwood Hills Section Five at the
    southeast comer of the said Sanders Children Investments, LLC Tract 1 of 5.6839 acres, for a southeast
    corner of the tract described herein;

                                                            7
    20170804.20IW907/3778566.1
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 25 of 94




   THENCE N 34° 50’ 27” W, with the southwest or west line of the said Sanders Children Investments, LLC
   Tract 1 of 5.6839 acres, a distance of 11.89 feet to a '/?’ steel pin with plastic cap stamped “M&S 1838”
   found in the southwest or west line of the said Sanders Children Investments, LLC Tract 1 of 5.6839 acres
   and at the northeast comer of the said Sanders Children Investments, LLC Tract 2 of 2.62 acres, for a
   reentrant comer of the tract described herein;

   THENCE S 27° 22’ 12” W, with the east line of the said Sanders Children Investments, LLC Tract 2 of
   2.62 acres, at a distance of 25.77 feet, more or less, passing the most easterly northwest comer of that 2.002
   acre tract, a portion of the said Isaac Decker League Survey No. 20, as described in a Warranty Deed with
   Vendor’s Lien of record in Document No. 2011133868, Official Public Records of Travis County, Texas,
   in al) a distance of 261.28 feet to a A” steel pin with plastic cap stamped “M&S 1838” found at the southeast
   comer of the said Sanders Children Investments, LLC Tract 2 of 2.62 acres and a reentrant of the said Jim
   O’Brien 2.002 acre tract and the moth southerly southeast comer of the tract described herein;

   THENCE N 60° 09’ 26” W, with the most westerly north line of the said Jim O’Brien 2.002 acre tract and
   with the south line of the said Sanders Children Investments, LLC Tract 2 of 2.62 acres, a distance of 199.03
   feet to a A” steel pin with plastic cap stamped “M&S 1838” found at an angle point in the most westerly
   north line of the said Jim O’Brien 2.002 acre tract and an angle point the south line of the sand Sanders
   Children Investments, LLC Tract 2 of 2.62 acres;

   THENCE N 67° 47’ 26” W, with the most westerly south line of the said Jim O’Brien 2.002 acre tract and
   with the south line of the said Sanders Children Investments, LLC Tract 2 of 2.62 acres, a distance of 58.62
   feet to a A” steel pin with plastic cap stamped “M&S 1838” found in the east line of Wasson Road (old
   State Highway No. 29) at the most westerly northwest comer of the said Jim O’Brien 2.002 of one acre
   tract and the southwest comer of the said Sanders Children Investments, LLC Tract 2 of 2.62 acres, for the
   most southerly southwest comer of the tract described herein;

    THENCE with the east line of Wasson Road (old State Highway No. 29) and the west line of the said
    Sanders Children Investments, LLC Tract 2 of 2.62 acres and with the west line of the said Sanders FLP
    Properties - 1, LLC 2.32 acre tract, courses numbered I through 5 inclusive as follows;
        1. N 24° 25’ 26” W, a distance of 42.22 feet to 3/<” iron pipe found;
       2. N 14° 47’ 26” W, a distance of 70.00 feet to a drill hole in top of a concrete curb found;
        3. N 19° 56’ 26” W, at a distance of 154.55 feet passing the northwest comer of the said Sanders
            Children Investments, LLC Tract 2 of 2.62 acres and the southwest corner of the said Sanders FLP
            Properties - 1, LLC 2.32 acre tract, in all a distance of 254.00 feet to a calculated point in a multi­
            trunk Pecan tree;
        4. N 07° 57’ 26” W, a distance of 138.98 feet to a A” steel pin with plastic cap stamped “M&S 1838”
            found; and
        5. N 04° 30' 34” E, a distance of 36.10 feet to a A” steel pin with plastic cap stamped “M&S 1838”
            found at the intersection of the east line of Wasson Road and the east line of Congress Avenue;

    THENCE N 27° 40’ 11” E, with the east right-of-way of South Congress Avenue and the west line of the
    said Sanders FLP Properties - I, LLC 2.32 acre tract and the west line of the said Sanders Children
    Investments, LLC Tract 1 of 5.6839 acres, and being also with the west line of the said Theriot FLP
    Properties - III, LLC 4.32 acre tract, at a distance of 271.24 feet passing the northwest comer of the said
    Sanders FLP Properties - 1, LLC 2.32 are tract and the southwest comer of the said Sanders Children
    Investments, LLC Tract 1 of 5.6839 acres, at a distance of 386.42 feet passing a northwest comer of the
    said Sanders Children Investments, LLC Tract 1 of 5.6839 acres, and a southwest comer of the said Theriot
    FLP Properties - III, LLC 4.32 tract, in all 666.83 feet to the POINT OF BEGINNING of the tract
    described herein containing 14.993 acres of land.

                                                           8
    20I70804.20I90907/377S3K.1
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 26 of 94




                               FILED AND RECORDED
                                 OFFICIAL PUBLIC RECORDS



                                Dana DeBeauvoir, County Clerk
                                    Travis County, Texas

                  202040409         Aug 10, 202011:12 AM
                                  Fee: $3.00       MACEDOS
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 27 of 94




                        EXHIBIT B
    20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 28 of 94




                                      GOVERNOR             GREG       ABBOTT



                                                                 FILED IN THE OFFICE OF ThE
June 26, 20_0                                                       SECRETARy OF STATE
                                                                         ; 4Si C’C LOCK



The Honorable Ruth R. Hughs
Secretary of State
State Capitol Room 1E.8
Austin, Texas 78701

Dear Secretary Hughs:

Pursuant to his powers as Governor of the State of Texas, Greg Abbott has issued the following:

        Executive Order No. GA-2$ relating to the targeted response to the COVID-19
        disaster as part of the reopening of Texas.

The original executive order is attached to this letter of transmittal.

          tly submitted,


                             S
             ‘lerk to the Governor

GSD/gsd

Attachment




             POST OFFICE   Box 12428 AUSTIN, TEXAS 78711 512-463-2000 (VOICE) DIAL 7-1-1 FOR RELAY SERVICES
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 29 of 94




                     3xrcuthir rirr
                                    BY THE
                         GOVERNOR OF THE STATE OF TEXAS

                                    Executive Department
                                        Austin, Texas
                                        June 26, 2020


                                    EXECUTIVE ORDER
                                         GA28

                 Relating to the targeted response to the COVID-19 disaster
                              as part of the reopening of Texas.




  WHEREAS, I, Greg Abbott, Governor of Texas, issued a disaster proclamation on March
   13, 2020, certifying under Section 418.014 of the Texas Government Code that the novel
  coronavirus (CO VIP- 19) poses an imminent threat of disaster for all counties in the
  State of Texas; and

  WHEREAS, in each subsequent month effective through today, I have renewed the
  disaster declaration for all Texas counties; and

  WHEREAS, the Commissioner of the Texas Department of State Health Services
  (DSHS), Dr. John Hellerstedt, has determined that COVID-19 continues to represent a
  public health disaster within the meaning of Chapter 81 of the Texas Health and Safety
  Code; and

  WHEREAS, I have issued executive orders and suspensions of Texas laws in response to
  COVIP- 19, aimed at protecting the health and safety of Texans and ensuring an
  effective response to this disaster; and

  WHEREAS, I issued Executive Order GA-08 on March 19, 2020, mandating certain
  social-distancing restrictions for Texans in accordance with guidelines promulgated by
  President Donald I. Trump and the Centers for Disease Control and Prevention (CDC);
  and

  WHEREAS, I issued Executive Order GA-14 on March 31, 2020, expanding the social-
  distancing restrictions for Texans based on guidance from health experts and the
  President; and

  WHEREAS, I subsequently issued Executive Orders GA-16, GA-18, GA-21, GA-23, and
  GA-26 from April through early June 2020, aiming to achieve the least restrictive means
  of combatting the threat to public health by continuing certain social-distancing
  restrictions, while implementing a safe, strategic plan to Open Texas; and

  WHEREAS, as Texas reopens in the midst of COVD-19, increased spread is to be
  expected, and the key to controlling the spread and keeping Texas residents safe is for all
  Texans to consistently follow good hygiene and social-distancing practices, especially
  those set forth in the minimum standard health protocols from DSHS; and

  WHEREAS, due to recent substantial increases in COVID-19 positive cases, and
  increases in the COVID-19 positivity rate and hospitalizations resulting from COVID
   19, targeted and temporary adjustments to the reopening plan are needed to achieve the
                                                                            FILED IN THE OFFiCE OF THE
                                                                               SECRETARY OF STATE
                                                                                 %5Avi.i O’CLOCK

                                                                                 JUN 2 6 2020
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 30 of 94




Governor Greg Abbott                                                           Executive Order GA-28
June 26, 2020                                                                                  Page 2




    least restrictive means for reducing the growing spread of COVID- 1 9 and the resulting
    imminent threat to public health, and to avoid a need for more extreme measures; and

   WHEREAS, everyone must act safely, and to that end, this executive order and prior
   executive orders provide that all persons should follow the health protocols from DSHS,
   which whenever achieved will mean compliance with the minimum standards for safely
   reopening, but which should not be used to fault those who act in good faith but can only
   substantially comply with the standards in light of scarce resources and other extenuating
   COVID-19 circumstances; and

   WHEREAS, the “governor is responsible for meeting        the dangers to the state and
                                                           ...




   people presented by disasters” under Section 418.011 of the Texas Government Code,
   and the legislature has given the governor broad authority to fulfill that responsibility;
   and

   WHEREAS, failure to comply with any executive order issued during the COVID-19
   disaster is an offense punishable under Section 418. 173 by a fine not to exceed $1,000,
   and may be subject to regulatory enforcement;

  NOW, THEREFORE, I, Greg Abbott, Governor of Texas, by virtue of the power and
  authority vested in me by the Constitution and laws of the State of Texas, and in
  accordance with guidance from DSHS Commissioner Dr. Hellerstedt and other medical
  advisors, the Governor’s Strike Force to Open Texas, the White House, and the CDC, do
  hereby order the following on a statewide basis effective at noon on June 26, 2020:

    Every business establishment in Texas shall operate at no more than 50 percent of
    the total listed occupancy of the establishment; provided, however, that:

    1. There is no occupancy limit for the following:
         a. any services listed by the U.S. Department of Homeland Security’s
              Cybersecurity and Infrastructure Security Agency (CISA) in its Guidance
              on the Essential Critical Infrastructure Workforce, Version 3.1 or any
              subsequent version;
         b. religious services, including those conducted in churches, congregations,
              and houses of worship;
         c. local government operations, including county and municipal
              governmental operations relating to licensing (including marriage
             licenses), permitting, recordation, and document-filing services, as
             determined by the local government;
         d. child-care services;
         e. youth camps, including but not limited to those defined as such under
             Chapter 141 of the Texas Health and Safety Code, and including all
             summer camps and other daytime and overnight camps for youths; and
         f. recreational sports programs for youths and adults;
    2. Except as provided below by paragraph number 5, this 50 percent occupancy
       limit does not apply to outdoor areas, events, or establishments, except that the
       following outdoor areas or outdoor venues shall operate at no more than 50
       percent of the normal operating limits as determined by the owner:
         a. professional, collegiate, or similar sporting events;
         b. swimming pools;
         c. water parks;
         d. museums and libraries;
         e. zoos, aquariums, natural caverns, and similar facilities; and
                                                                               FILED IN THE OFFëE OF THE
                                                                                  SECRETARY OF STATE
                                                                                     45pO’CLOCK

                                                                                     JUN 2 6 2020
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 31 of 94



Governor Greg Abbott                                                           Executive Order GA-28
June 26, 2020                                                                                  Page 3




          f.   rodeos and equestrian events;
    3. This 50 percent occupancy limit does not apply to the following establishments
       that operate with at least six feet of social distancing between work stations:
         a. cosmetology salons, hair salons, barber shops, nail salons/shops, and other
             establishments where licensed cosmetologists or barbers practice their
             trade;
         b. massage establishments and other facilities where licensed massage
             therapists or other persons licensed or otherwise authorized to practice
             under Chapter 455 of the Texas Occupations Code practice their trade; and
         c. other personal-care and beauty services such as tanning salons, tattoo
             studios, piercing studios, hair removal services, and hair loss treatment and
             growth services;
    4. Amusement parks shall operate at no more than 50 percent of the normal
       operating limits as determined by the owner;
    5. For any outdoor gathering in excess of 100 people, other than those set forth
       above in paragraph numbers 1, 2, or 4, the gathering is prohibited unless the
       mayor of the city in which the gathering is held, or the county judge in the case
       of a gathering in an unincorporated area, approves of the gathering, and such
       approval can be made subject to certain conditions or restrictions not
       inconsistent with this executive order;
    6. For dine-in services by restaurants that have less than 51 percent of their gross
       receipts from the sale of alcoholic beverages, the occupancy limit shall remain
       at 75 percent until 12:01 a.m. on June 29, 2020, at which time such restaurants
       may only operate at up to 50 percent of the total listed occupancy of the
       restaurant, subject to paragraph number 9 below;
    7. People shall not visit bars or similar establishments that hold a permit from the
       Texas Alcoholic Beverage Commission (TABC) and are not restaurants as
       defined above in paragraph number 6; provided, however, that the use by such
       bars or similar establishments of drive-thru, pickup, or delivery options for food
       and drinks is allowed to the extent authorized by TABC;
    8. People shall not use commercial rafting or tubing services, including rental of
       rafts or tubes and transportation of people for the purpose of rafting or tubing;
    9. For any business establishment that is subject to a 50 percent “total listed
       occupancy” limit or “normal operating limit,” and that is in a county that has
       filed with DSHS, and is in compliance with, the requisite attestation form
       promulgated by DSHS regarding minimal cases of COVID-19, the business
       establishment may operate at up to 75 percent of the total listed occupancy or
       normal operating limit of the establishment;
    10. for purposes of this executive order, facilities with retractable roofs are
        considered indoor facilities, whether the roof is opened or closed;
    11. Staff members are not included in determining operating levels, except for
        manufacturing services and office workers;
    12. Except as provided in this executive order or in the minimum standard health
        protocols recommended by DSHS, found at www.dshs.texas.gov/coronavirus,
        people should not be in groups larger than ten and should maintain six feet of
        social distancing from those not in their group;
    13. People over the age of 65 are strongly encouraged to stay at home as much as
        possible; to maintain appropriate distance from any member of the household
        who has been out of the residence in the previous 14 days; and, if leaving the
                                                                               FILED IN THE OFFICE OF THE
                                                                                  SECRETARY OF STATE
                                                                                -
                                                                                    945AV O’CLOCK

                                                                                      JUN 2 6 2020
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 32 of 94



Governor Greg Abbott                                                           Executive Order GA-28
June26,2020                                                                                    Page4




        home, to implement social distancing and to practice good hygiene,
        environmental cleanliness, and sanitation;
     14. th providing or obtaining services, every person (including individuals,
         businesses, and other legal entities) should use good-faith efforts and available
         resources to follow the minimum standard health protocols recommended by
         DSHS;
     15. Nothing in this executive order or the DSHS minimum standards precludes
         requiring a customer to follow additional hygiene measures when obtaining
         services. Individuals are encouraged to wear appropriate face coverings, but no
         jurisdiction can impose a civil or criminal penalty for failure to wear a face
         covering;
     16. People shall not visit nursing homes, state supported living centers, assisted
         living facilities, or long-term care facilities unless as determined through
         guidance from the Texas Health and Human Services Commission (HHSC).
         Nursing homes, state supported living centers, assisted living facilities, and
         long-term care facilities should follow infection control policies and practices
         set forth by HHSC, including minimizing the movement of staff between
         facilities whenever possible; and
    17. For the remainder of the 2019-2020 school year, public schools may resume
        operations for the summer as provided by, and under the minimum standard
        health protocols found in, guidance issued by the Texas Education Agency
        (TEA). Private schools and institutions of higher education are encouraged to
        establish similar standards. Notwithstanding anything herein to the contrary,
        schools may conduct graduation ceremonies consistent with the minimum
        standard health protocols found in guidance issued by TEA.

    Notwithstanding anything herein to the contrary, the governor may by proclamation
    add to the list of establishments or venues that people shall not visit.

    This executive order shall supersede any conflicting order issued by local officials
    in response to the COVID-19 disaster, but only to the extent that such a local order
    restricts services allowed by this executive order, allows gatherings prohibited by
    this executive order, or expands the list or scope of services as set forth in this
    executive order. Pursuant to Section 418.0 16(a) of the Texas Government Code, I
    hereby suspend Sections 418.1015(b) and 418.10$ of the Texas Government Code,
    Chapter 81, Subchapter E of the Texas Health and Safety Code, and any other
    relevant statutes, to the extent necessary to ensure that local officials do not impose
    restrictions in response to the COVID-19 disaster that are inconsistent with this
    executive order, provided that local officials may enforce this executive order as
    well as local restrictions that are consistent with this executive order.

    All existing state executive orders relating to COVTD-19 are amended to eliminate
    confinement in jail as an available penalty for violating the executive orders. To the
    extent any order issued by local officials in response to the COVID-19 disaster
    would allow confinement in jail as an available penalty for violating a COVD-l9-
    related order, that order allowing confinement in jail is superseded, and I hereby
    suspend all relevant laws to the extent necessary to ensure that local officials do not
    confine people in jail for violating any executive order or local order issued in
    response to the COVJD-19 disaster.

  This executive order supersedes Executive Order GA-26, but does not supersede
  Executive Orders GA-b, GA-13, GA-17, GA-19, GA-24, GA-25, or GA-27. This
                                                                             FILED IN THE OFFICE OF TH
                                                                                SECRETARY OF STATE
                                                                                  ‘4Si O1CLOCK

                                                                                   JUN 2 6 2020
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 33 of 94



Governor Greg Abbott                                                      Executive Order GA-28
June 26, 2020                                                                             Page 5




   executive order shall remain in effect and in full force unless it is modified, amended,
   rescinded, or superseded by the governor. This executive order may also be amended by
   proclamation of the governor.



                                              Given under my hand this the 26th
                                              day of June, 2020.




                                              GREG ABBOTT
                                              Governor




  ATTES        BY:




   UTH R. HUGHS
  Secretary of State




                                                                           FILED IN THE OFFICE OF ThE
                                                                              SECRETARY OF STATE
                                                                             -  45AVILO’CLOCK

                                                                                  JUN 26 2020
   20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 34 of 94




                                    GOVERNOR             GREG        ABBOTT




July 2, 2020                                                   FILED IN THE OFHCF: OF THE
                                                                  SECRETARY OF STATE
                                                                   2.3Df O’CLOCK


The Honorable Ruth R. Hughs
Secretary of State                                                   Secretary or State
State Capitol Room 1E.8
Austin, Texas 78701

Dear Secretary Hughs:

Pursuant to his powers as Governor of the State of Texas, Greg Abbott has issued the following:

    A proclamation amending Executive Order GA-28 relating to mass gatherings in Texas
    during the disaster posed by the novel coronavirus (C OVID-i 9).

The original proclamation is attached to this letter of transmittal.

Respectfully submitted,


                              S
                  to the Governor



Attachment




             POST OFFICE Box 1242$ AusTIN, TEXAS 78711 512-463-2000 (VOICE) DIAL 7-1-1 FoR RELAY SERVICES
   20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 35 of 94




                           PROCLAMATION
                                                 BY THE


                                                                   ifxuz


TO ALL TO WHOM THESE PRESENTS SHALL COME:



      WHEREAS, I, Greg Abbott, Governor of Texas, issued a disaster proclamation on March
      13, 2020, certifying under Section 418.014 of the Texas Government Code that the novel
      coronavirus (COVID-19) poses an imminent threat of disaster for all counties in the State
      of Texas; and

      WHEREAS, in each subsequent month effective through today, I have renewed the disaster
      declaration for all Texas counties; and

      WHEREAS, I issued Executive Order GA-28 on June 26, 2020, relating to the targeted
      response to the COVID- 19 disaster as part of the reopening of Texas; and

      WHEREAS, additional measures are needed to slow the spread of COVID-19 in Texas;

      NOW, THEREFORE, I, Greg Abbott, Governor of Texas, by virtue of the power and
      authority vested in me by the Constitution and laws of the State of Texas, do hereby amend
      paragraph numbers 5 and 12 of Executive Order GA-28, effective at 12:01 p.m. on July 3,
      2020, to read as follows:

         5. For any outdoor gathering in excess of 10 people, other than those set forth
             above in paragraph numbers 1, 2, or 4, the gathering is prohibited unless the
             mayor of the city in which the gathering is held, or the county judge in the case
             of a gathering in an unincorporated area, approves of the gathering, and such
             approval can be made subject to certain conditions or restrictions not
             inconsistent with this executive order;

          12. Except as provided in this executive order or in the minimum standard health
              protocols recommended by DSHS, found at www.dshs.texas.gov/coronavirus,
              people shall not be in groups larger than 10 and shall maintain six feet of social
              distancing from those not in their group;

      This proclamation shall remain in effect and in full force for as long as Executive Order
      GA-28 is in effect and in full force, unless otherwise modified, amended, rescinded, or
      superseded by the governor.

                                                    IN TESTIMONY WHEREOF, I have
                                                    hereunto signed my name and have
                                                    officially caused the Seal of State to be
                                                    affixed at my office in the City of
                                                    Austin, Texas, this the 2nd day of July,
                                                    2020.




                                                    GREG ABBOTT
                                                    Governor
                                                                              FILED IN THE OFFICE OF THE
                                                                                 SECRETARY OF STATE
                                                                                -
                                                                                    2. ‘c’w OCLOCK
                                                                                    JUL 02 2020
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 36 of 94




Governor Greg Abbott                                          Proclamation
July 2, 2020                                                        Page 2




   ATTESTED BY:




   R THR.HUGHS
   Secretary of State




                                                         FILED IN THE OFFiCE OF THE
                                                            SECRETARY OF STATE
                                                                     e---O’CLOCK

                                                              JUL 02 2020
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 37 of 94




                                          August 1, 2020

Honorable Bryan Hughes
Texas Senate
P.O. Box 12068
Capitol Station
Austin, TX 78711

Dear Senator Hughes,

You ask whether local governmental bodies have authority to limit in-person
attendance at a judicial or non-judicial foreclosure sale to 10 persons or fewer. Your
question concerns local emergency orders restricting or delaying such sales during
the current COVID-19 pandemic. We conclude that a foreclosure sale of residential
or commercial real property that is conducted outdoors is subject to the limitation on
outdoor gatherings in excess of 10 persons imposed by Executive Order GA-28.
Accordingly, an outdoor foreclosure sale may not proceed with more than 10 persons
in attendance unless approved by the mayor in whose jurisdiction the sale occurs, or
if in an unincorporated area, the county judge. However, to the extent a sale is so
limited, and willing bidders who wish to attend are not allowed to do so as a result,
the sale should not proceed as it may not constitute a “public sale” as required by the
Texas Property Code.

When a mortgage loan is in default, a mortgagee may elect to institute either a
judicial foreclosure or, when permitted by the deed of trust, a non-judicial
foreclosure.1 A judicial foreclosure begins with a lawsuit to establish the debt and fix
the lien.2 The judgment in a foreclosure lawsuit generally provides that an order of
sale issue to any sheriff or constable directing them to seize the property and sell it
under execution in satisfaction of the judgment.3 After the sale is completed, the
sheriff or other officer must provide to the new buyer possession of the property
within 30 days.4


1 Bonilla v. Roberson, 918 S.W.2d 17, 21 (Tex. App.—Corpus Christi 1996, no writ).
2 Id. at 21.
3 TEX. R. CIV. P. 309; but see id. (excepting judgments against executors, administrators, and guardians

from orders of sale). The procedures for the sale under judicial foreclosure generally follow the same
procedures as sales under non-judicial foreclosures. Compare id. 646a–648 with TEX. PROP. CODE §
51.002.
4 TEX. R. CIV. P. 310.
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 38 of 94




A non-judicial foreclosure, in turn, must be expressly authorized in a deed of trust.5
The Property Code prescribes the minimum requirements for a non-judicial sale of
real property under a power of sale conferred by a deed of trust or other contract lien.6
The Code requires that a sale under a non-judicial foreclosure be “a public sale at
auction held between 10 a.m. and 4 p.m. of the first Tuesday of a month,” unless that
day is January 1 or July 4, in which cases the sale must be held on the first
Wednesday of the month.7 The deed of trust or other loan document can establish
additional requirements, and if such requirements are established, those
requirements must likewise be satisfied in order for there to be a valid foreclosure
sale.8

We understand that many foreclosure sales in Texas, both judicial and non-judicial,
are held outdoors. Frequently, such sales occur on the steps of a courthouse.

With this background in mind, we address your question concerning attendance
limitations. Governor Abbott ordered in Executive Order GA-28 that “every business
in Texas shall operate at no more than 50 percent of the total listed occupancy of the
establishment.”9 This general limitation, however, is subject to several exceptions.
One such exception is found in paragraph five of the order, which limits outdoor
gatherings to 10 persons or fewer without approval by the mayor or, in the case of
unincorporated territory, the county judge in whose jurisdiction the gathering
occurs.10 Accordingly, to the extent a foreclosure sale occurs outdoors, attendance at
the sale is limited to 10 persons or fewer unless greater attendance is approved by
the relevant mayor or county judge.

While certain services are exempt from the outdoor gathering limitation in Executive
Order GA-28, we do not conclude that foreclosure sales are included within them.
Executive Order GA-28 exempts from its limitations on outdoor gatherings services
described in paragraphs 1, 2, and 4 of the order. Relevant here, paragraph 1 exempts
from capacity limitations, inter alia, “any services listed by the U.S. Department of
Homeland Security’s Cybersecurity and Infrastructure Workforce, Version 3.1 or any
subsequent version.”11 (CISA Guidance). Among the services listed in version 3.1 of




5 See TEX. PROP. CODE § 51.002.
6 See id. § 51.002.
7 Id. §§ 51.002(a), (a-1); see also id. § 51.002(h) (requiring a sale to be held on or after the 90th day

after the date the commissioners court records a designation of a sale at an area other than an area at
the county courthouse).
8 See Bonilla, 918 S.W.2d at 21.
9 Gov. Greg Abbott Exec. Order GA-28.
10 Id. at 3 (as amended by Gov. Greg Abbott Proc. of July 2, 2020).
11 Id. at 2.


                                                   2
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 39 of 94




the CISA Guidance are “[r]esidential and commercial real estate services, including
settlement services.”12

A court’s main objective in construing the law is to give effect to the intent of its
provisions.13 And there is no better indication of that intent than the words that are
chosen.14 One dictionary defines a “service” as “[w]ork that is done for others as an
occupation or business.”15 A periodic foreclosure auction conducted at a courthouse—
whether by an officer of the court, an attorney, an auction professional, or another
person serving as trustee16—does not constitute the type of dedicated real estate
service work contemplated by the CISA Guidance. Accordingly, we conclude that
outdoor foreclosure sales are not exempted from the 10-person attendance limitation
imposed by paragraph 5 of Executive Order GA-28.

If a foreclosure sale is subject to, and not exempted from, the 10-person attendance
limit imposed in Executive Order GA-28, it should not proceed if one or more willing
bidders are unable to participate because of the attendance limit. “[A] sale of real
property under a power of sale conferred by a deed of trust or other contract lien must
be a public sale at auction held between 10 a.m. and 4 p.m. of the first Tuesday of a
month.”17 The purpose of the public sale requirement is to “secure the attendance of
purchasers and obtain a fair price for the property.”18 Strict compliance with the
Property Code is required for a trustee to properly make a foreclosure sale.19 If an
attendance limit precludes the conduct of a public sale for the purpose of securing
sufficient bidders to obtain a fair price, the propriety of a foreclosure auction may be
called into question. Accordingly, to the extent attendance at a foreclosure sale is
limited to ten or fewer persons, and that limit precludes the attendance of one or more
willing bidders who otherwise would have appeared in person, the sale should not go
forward as it likely would not comport with the Property Code requirement that the
sale be a “public sale.”




12 See Guidance on the Essential Critical Infrastructure Workforce: Ensuring Community and
National Resilience in COVID-19 Response, at 16, available at https://www.cisa.gov/sites/default/files/
publications/Version_3.1_CISA_Guidance_on_Essential_Critical_Infrastructure_Workers.pdf.
13 See Summers, 282 S.W.3d at 437.
14 See id. (“Where text is clear, text is determinative of that intent.”).

15 Am. Heritage Dictionary (5th ed. 2020), available at https://www.ahdictionary.com/word/
search.html?q=service; see also Greater Houston P’ship v. Paxton, 468 S.W.3d 51, 58 (Tex. 2015)
(applying an undefined term’s ordinary meaning, unless the context of the law in which the term
appears suggests a different or more precise definition).
16 The Texas Property Code does not set forth specific professional requirements for a foreclosure

trustee, providing only that “[o]ne or more persons may be authorized to exercise the power of sale
under a security instrument.” TEX. PROP. CODE § 51.007(a).
17 TEX. PROP. CODE § 51.002(a) (emphasis added).
18 Reisenberg v. Hankins, 258 S.W. 904, 910 (Tex. Civ. App.–Amarillo 1924, writ dismissed w.o.j.).
19 Myrad Props. v. LaSalle Bank Nat’l Assoc., 252 S.W.3d 605, 615 (Tex. App.–Austin 2008), rev’d on

other grounds, 300 S.W.3d 746 (Tex. 2009).

                                                  3
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 40 of 94




We trust this letter provides you with the advice you were seeking. Please note this
letter is not a formal Attorney General opinion under section 402.042 of the Texas
Government Code; rather, it is intended only to convey informal legal guidance.

                                         Sincerely,

                                         Ryan Bangert
                                         Deputy First Assistant Attorney General




                                         4
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 41 of 94


                           II II IIJ III I11111111111111 19 pgs   2020145196
                                                                                          STAYS IN FILE
                  ORDER BY THE COUNTY JUDGE OF TRAVIS COUNTY

     County Judge Order 2020-16; Relating to the COVID-19 Community Restrictions
       Whereas, on March 6, 2020, a Declaration of Local Disaster was issued by the Travis
County Judge to allow the County of Travis ("County" or "Travis County"), Texas, to take
measures to reduce the possibility of exposure to COVID-19 and promote the health and safety of
Travis County residents; and

        Whereas, on March 13, 2020, a Declaration of State of Disaster was issued by Governor
Greg Abbott to take additional steps to prepare for, respond to, and mitigate the spread of COVID-
19 to protect the health and welfare of Texans; and
       Whereas, the virus that causes COVID-19 is contagious and spreads through person-to­
person contact, especially in group settings; and
         Whereas, on June 18, 2020, the County Judge issued Order 2020-12, requmng all
commercial entities in Travis County that provide goods or services directly to the public to
develop and implement a Health and Safety Policy related to COVID-19 which, at a minimum,
shall require that all employees and visitors to the commercial entity's business premises or other
facilities wear face coverings;

         Whereas, on June 26, 2020 the Governor issued Executive Order GA-28 ("GA-28"),
related to the reopening of services and business, with reduced occupancy limits and gathering
restrictions for individuals and businesses, as well as continuing recommended health protocols
and social distancing measures to attempt to mitigate increased transfer of COVID-19 associated
with the expanding commercial and social interactions; and

        Whereas, on July 2, 2020, the Governor issued a Proclamation to amend paragraph 5 of
GA-28 to prohibit any outdoor gathering in excess of 10 people, except as specifically exempted
in paragraphs 1, 2 and 4 of GA-28, unless approved by the county judge or mayor, subject to
conditions and restrictions not inconsistent with GA-28; and

        Whereas, the Governor's Proclamation of July 2, 2020 also amended paragraph 12 ofGA-
28 to state "except as provided in this executive order or in the minimum standard health protocols
recommended by DSHS, found at www.dshs.texas.gov/coronavirus, people shall not be in groups
larger than 10 and shall maintain six feet of social distancing from those not in their group;" and

        Whereas, on July 2, 2020, the Governor further issued Executive Order GA-29, which
requires every person in Texas to wear a face covering over the nose and mouth when inside a
commercial entity or other building open to the public, or when in an outdoor public space
whenever not feasible to maintain six (6) feet of social distancing from persons outside one's
household, and except as provided in the order; and

       Whereas, on July 9, 2020, the County Judge issued Order 2020-14, effective July 11, 2020,
prohibiting any gatherings in excess of 10 people and requiring face coverings, except as permitted
by the Governor's orders; and
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 42 of 94




        Whereas, as of August 13, 2020, Travis County has experienced 23,718 confirmed cases
of COVID-19, with 263 current hospitalizations and 328 deaths as a result of the disease, and
although infection rates have currently leveled somewhat, the Health Authority expects the number
of infections to rise if current rules regarding masking, social distancing, hygiene, and other health
protocols are lifted; and
        Whereas, Dr. Mark Escott, the interim Health Authority for Austin/Travis County,
continues to encourage people to stay home except when necessary and finds that the area still
needs to increase testing and contact tracing capabilities, to maintain social distancing and
hygiene, and to wear face coverings to provide for the safety of the public while businesses are
reopening and when individuals are outside their household; and

       Whereas, COVID-19 continues to menace the health of County residents and the
economy, and the Health Authority has advised on the need for continued vigilance by
individuals and County businesses in complying with mandatory health measures; and

        Whereas, the County Judge has determined that extraordinary emergency measures must
be taken to try and mitigate the effects of this public health emergency and to facilitate a response
to the public health threat; and

        Whereas, pursuant to Government Code section 418. l 08(g), a County Judge is authorized
to control ingress and egress from a local disaster area, and control the movement of persons and
the occupancy of premises in that disaster area; and

        Whereas, this Order shall cover all individuals currently living within Travis County,
including but not limited to all of the cities and municipalities within the boundaries of Travis
County and specifically listed in Exhibit A.


      NOW THEREFORE, I, COUNTY JUDGE OF TRAVIS COUNTY, PURSUANT
TO THE AUTHORITY VESTED BY TEXAS GOVERNMENT CODE CHAPTER 418,
HEREBY FIND AND ORDER THAT:

Effective as of 12:00 a.m., Sunday, August 16, 2020 ("Effective Date"), and continuing through
11 :59 p.m. on December 15, 2020 unless extended, modified or tenninated early by the Travis
County Judge or as otherwise indicated below:

   1. Public Health Emergency. That this Order shall continue the local disaster declaration
      and public health emergency for Travis County for the period specified herein and shall
      incorporate and adopt the most recent orders issued by Governor Greg Abbott including
      GA-28, as amended by Proclamation issued July 2, 2020, GA-29 issued July 2, 2020, and
      any subsequent orders or proclamations by the Governor relating to the COVID-19
      disaster.

   2. Gatherings. Any gatherings that exceed 10 people are hereby PROHIBITED, except as
      permitted by current Governor's Proclamations and Orders.
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 43 of 94




   3. Pursuant to the Governor's Order GA-28, there is no occupancy limit for the following:
         a. any services listed by the U.S. Department of Homeland Security's Cybersecurity
             and Infrastructure Security Agency (CISA) in its Guidance on the Essential Critical
             Infrastructure Workforce, Version3. 1 or any subsequent version;
         b. religious services conducted in churches, congregations, and houses of worship;
         c. local government operations, including county and municipal governmental
            operations relating to licensing (including marriage licenses), permitting,
             recordation, and document-filing services, as determined by the local government;
         d. child-care services;
         e. youth camps, including but not limited to those defined as such under Chapter 141
            of the Texas Health and Safety Code, and including all summer camps and other
            daytime and overnight camps for youths; and
         f. recreational sports programs for youths and adults;

      All participants in lawful gatherings or groups expressly permitted by this Order or the
      Governor's Order are nonetheless subject to the face covering behaviors set forth in
      Sections 6 and 7 of this Order and Exhibits B and C, including or as may be limited by
      any other requirements imposed by the Governor's Order. Nothing in this Order prohibits
      the gathering of members of a household within the household's residence.


   4. Pursuant to the Governor's Order GA-28. the outdoor gathering ban in section 2 of this
      Order does not apply to the following outdoor areas, events, or establishments, except that
      the following outdoor areas or outdoor venues shall operate at no more than 50 percent of
      the normal operating limits as determined by the owner:
          a. professional, collegiate, or similar sporting events;
          b. swimming pools;
          c. water parks;
          d. museums and libraries;
          e. zoos, aquariums, natural caverns, and similar facilities; and
          f. rodeos and equestrian events;

   5. Pursuant to the Governor's Order GA-28, the outdoor gathering ban in section 2 of this
      Order does not apply to amusement parks and carnival, except that amusement parks and
      carnivals shall operate at no more than 50 percent of the normal operating limits as
      determined by the owner;


   6. Face Covering Requirements. In accordance with the Governor's Order GA-29, every
      person in Travis County IS REQUIRED to wear a face covering over their nose and mouth
      when inside a commercial entity or other building open to the public, or when in an outdoor
      public space whenever not feasible to maintain six (6) feet of social distancing from
      persons outside one's household; provided however that this face covering requirement
      does not apply to the following:
          a. any person younger than 10 years of age;
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 44 of 94




           b. any person with a medical condition or disability that prevents wearing a face
              covering;
           c. any person while the person is consuming food or drink, or is seated at a restaurant
              to eat or drink;
           d. any person while the person is ( 1) exercising outdoors or engaging in physical
              activity outdoors, and (2) is maintaining a safe distance from other people not in
              the same household;
          e. any person while the person is driving alone or with passengers who are part of the
              same household as the driver;
          f. any person obtaining a service that requires temporary removal of the face covering
              for security surveillance, screening, or a need for specific access to the face, such
              as while visiting a bank or while obtaining a personal care service involving the
              face, but only to the extent necessary for the temporary removal;
          g. any person while the person is in a swimming pool, lake, or similar body of water;
          h. any person who is voting, assisting a voter, serving as a poJl watcher, or actively
              administering an election, but wearing a face covering is strongly encouraged;
          1.  any person who is actively providing or obtaining access to religious worship, but
              wearing a face covering is strongly encouraged; or
          J. any person while the person is giving a speech for a broadcast or to an audience;
              and
          k. Not excepted from this face-covering requirement is any person attending a protest or
              demonstration involving more than IO people and who is not practicing safe social
              distancing of six feet from other people not in the same household.
          I. any person who is alone, or in the presence of only members of the same household
              or residence, in a separate room or single space not accessible to the public, and not
              in an indoor common area.

   7. Social Distancing and Hygiene. All persons should practice Social Distancing and
      Hygiene as defined below, except when in the presence of only members of one's own
      household or residence, or when otherwise exempted by this Order. Parents and Guardians
      of children under 10 are responsible for maintaining social distance between child members
      of their household and others' households. For purposes of this Order, and as outlined in
      the Guidelines from the CDC and Austin/Travis County Health Authority (attached as
      Exhibit B). Social Distancing and Hygiene include maintaining at least a six-foot distance
      from other individuals, washing hands with soap and water for at least 20 seconds as
      frequently as possible or using hand sanitizer with at least 60% alcohol, covering coughs
      or sneezes (into the sleeve or elbow, not into hands), regularly cleaning high-touch
      surfaces, and not shaking hands.

   8. Mandatory Health and Safety Policy - Commercial Entities. All commercial entities
      in Travis County that provide goods or services directly to the public must develop and
      implement a health and safety policy or plan ("Health and Safety Policy") related to
      preventing transmission of the COVID-19 virus. Travis County includes all municipalities
      within the boundaries of Travis County listed in Exhibit A. The Health and Safety Policy
      must require, at a minimum, that all employees, customers and visitors to the commercial
      entity's business premises or other facilities wear face coverings over their nose and mouth
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 45 of 94




      when in an area or performing an activity which will necessarily involve close contact or
      proximity to co-workers, other individuals or members of the public where six feet of
      separation is not feasible, and subject to the exceptions in Section 6. The Health and Safety
      Policy required to be developed and implemented by this Order may also include the
      implementation of other mitigating measures designed to control and reduce the
      transmission of COVID-19 such alternative methods of service for those unable to wear
      mask or temperature checks or health screenings. A copy of a sample Health and Safety
      Policy and sign is attached as Exhibit D, and can also be found on the Travis County
      website.

      Commercial entities must post the Health and Safety Policy required by this Order in a
      conspicuous location sufficient to provide notice to employees, customers and visitors of
      all health and safety requirements. Failure to develop and implement the Health and
      Safety Policy required by this Order may result in a fine not to exceed $1,000 for each
      violation.

   9. Extension of Deadlines. Notwithstanding the expiration of this Order, all deadlines or
      expiration dates imposed by County code, order, rule, or regulation for site plans,
      subdivisions, development permits, and similar development applications or approvals are
      extended until March 15, 2021, or the date they would have normally expired, whichever
      is later.

   10. Prior Orders. This Order is issued in accordance with and incorporates by reference all
       declarations, findings, and recitations set out in the preamble to this Order. This Order
       replaces and supersedes County Judge Orders 2020-12 and 2020-14 in their entirety, and
       replaces and ·supersedes Sections 1, and 3 through 7 of the Travis County Judge's
       Prevention Guidelines and Order of June 16, 2020 (Order 2020-11 ). Section 2 (Prevention
       Guidelines) and Section 8 of the County Judge's Prevention Guidelines and Order of June
       16, 2020 (Order 2020-11), including the Recommendations of the Health Authority, Face
       Covering recommendations and Construction Guidance set forth in exhibits B, C and D,
       remain in effect.

   11. The Austin Public Health Department and the Travis County Clerk will post this Order on
       their websites. In addition, the owner, manager, or operator of any facility that is likely to
       be impacted by this Order is strongly encouraged to post a copy of this Order onsite and to
       provide a copy to any member of the public asking for a copy. If any subsection, sentence,
       clause, phrase, or word of this Order or any application of it to any person, structure,
       gathering, or circumstance is held to be invalid or unconstitutional by a decision of a court
       of competent jurisdiction, then such decision will not affect the validity of the remainder
       of this Order and its application.

   12. Savings Clause. If any provision of this Order or its application to any person or
       circumstance is held to be invalid, then the remainder of the Order, including the
       application of such part or provision to other persons or circumstances, shall not be affected
       and shall continue in full force and effect. To this end, the provisions of this Order are
       severable.
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 46 of 94




   13. ENFORCEMENT. That the Travis County Sheriffs Office, the Travis County Fire
      Marshal's Office, and other peace officers are hereby authorized to enforce this Order and
      the Governor's Executive Orders.
          a. A violation of Section 2 of this Order (Gatherings) may be punishable through
             criminal or civil enforcement and may result in a fine not to exceed $1,000. A
             criminal violation of Section 2 of this Order is a misdemeanor punishable by fine
             only.
          b. For a violation of Section 6 of this Order (Face Covering Requirements), and
             following a verbal or written warning for a first-time violator of this face covering
             requirement, a person's second violation shall be punishable by a fine not to exceed
             $250.00. Each subsequent violation shall be punishable by a fine not to exceed
             $250.00 per violation.
          c. A violation of Section 8 (Mandatory Health and Safety Policy) may be punishable
             through civil enforcement and may result in a fine not ~o exceed $1,000.

   14. This Order incorporates by reference the following:
          a. Exhibit A: List of Cities and Municipalities within Travis County Jurisdiction
            Covered by this Order
         b. Exhibit B: Recommendations and Requirements by the Austin / Travis County
            Health Authority for Individuals, Families and Businesses
         c. Exhibit C: Face Covering Behaviors
         d. Exhibit D: Sample Health and Safety Policy and Sign


        ORDERED this the /~~ay of August, 2020, in the County of Travis, Texas.


                                          ~r~~
                                          County Judge
                                            County of Travis, Texas


                               Travis County, this -1!{!t;y of August, 2020.
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 47 of 94




                Exhibit A: List of Cities and Municipalities within Travis County
                Jurisdiction covered by the Order


                •   City of Austin
                •   City of Bee Cave
                •   City of Cedar Park
                •   City of Creedmoor
                •   City of Elgin
                •   City of Jonestown
                •   City of Lago Vista
                •   City of Lakeway
                •   City of Leander
                •   City of Manor
                •   City of Mustang Ridge
                •   City of Pflugerville
                •   City of Rollingwood
                •   City of Round Rock
                •   City of Sunset Valley
                •   City of West Lake Hills
                •   Village of Briarcliff
                •   Village of Point Venture
                •   Village of San Leanna
                •   Village of The Hills
                •   Village of Volente
                •   Village of Webberville




County Judge Order No. 2020-05
Exhibit A: List of Cities and Municipalities within Travis County Jurisdiction covered by the Order
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 48 of 94




                                           Exhibit B

                     Austin/Travis County Health Authority
                      Requirements and Recommendations
                     for Individuals, Families and Businesses
I. Individuals All individuals shall comply with the Governor's Minimum Standard Health
   Protocols, checklist for all individuals, found at:
   htt :// 1ov.texas. rov/u loads/fi les/or anizalion/o entexas!O enTexas-Checklist­
   lnd ividuals.pdf

      A. COVID-19 Positive Individuals , Suspected Positives, those currently being tested,
          and Untested Individuals with cough, fever. sore throat, chills. muscle aches. loss of
          smell . loss of taste, shortness of breath, vomiting, and/or diarrhea shall :

          i. Not leave their residence without a mask or fabric face covering to prevent the
          spread to others.

          ii.    Be permitted to do the following while wearing a mask or fabric face covering:

                   a. Seek medical care or emergency medical care related or unrelated to
                   COVID-19. In doing so, they shall notify first responders at the time of the call
                   to 9-1-1 or prior to visiting other healthcare providers that they have tested
                   positive for COVID-19, or been exposed to individuals who have tested
                   positive, are suspected positive for COVID-19 or untested individuals with
                   cough and/or fever.

                   b. Walk or exercise alone in the immediate vicinity of their residence.

                  c. Seek testing for COVID-19.

             Not leave the County without pnor notification to Austin Public Health at
          111.
          APH. Preparedness(alaustintexas. gov.

          iv. Practice Social Distancing and Hygiene within the residence, observe hygiene
          practices for prevention of household spread in accordance with the Centers for Disease
          Control (CDC) guidelines.

          v. Notify Austin Public Health if the residence does not allow for physical separation
          from other household contacts (separate room and bathroom).

          vi. Notify Austin Public Health if a member of their household is over the age of 65
          and/or if they have underlying medical conditions identified by the CDC of increasing
          the risk of complications from COVID-19.


                                                                                        Pagelof6
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 49 of 94




         vii. Remain in home quarantine for at least 10 days following the onset of their illness
         and at least three days (72 hours) after the conclusion of their illness (resolution of fever
         without medications and improvement in cough and shortness of breath), whichever is
         longer.

      8. Household Members of COVID-19 Positive Individuals, Suspected Positives, those
         currently being tested, or Untested Individuals with cough, fever, sore throat. chills ,
         muscle aches, loss of smell, loss of taste. shortness of breath, vomitin g, and/or diarrhea
         shall:

         i. Not leave the residence without a mask or fabric face covering to prevent the spread
         to others.

         ii. Be permitted to do the following while wearing a mask or fabric face covering:

                 a. Seek medical care or emergency medical care related or unrelated to
                 COVID-19. In doing so, they shall notify first responders at the time of the call
                 to 9-1-1 or prior to visiting other healthcare providers that they have been
                 exposed to individuals who have tested positive, are suspected positive for
                 COVID-19 or untested individuals with cough and/or fever.

                 b. Walk or exercise alone in the immediate vicinity of their residence.

         iii. Not leave the County without prior notification to Austin Public Health at
         APH.Pre aredness 1a austintexas. 10v.

         iv. Practice Social Distancing and Hygiene within the residence, observe hygiene
         practices for prevention of household spread in accordance with CDC guidelines.

         v. Notify Austin Public Health if the residence does not allow for physical separation
         from other household contacts (separate room and bathroom).

         vi. Notify Austin Public Health or your Primary Care Provider if they develop
         symptoms consistent with COVID-19 as defined by the CDC.

         vii. Remain in home quarantine for at least 14 days since the last contact with an
         individual known or suspected to be COVID-19 positive, regardless of the presence of
         symptoms.

      C. Individuals should refrain from reporting to work when falling within any of the
         following criteria:

         i.   Has signs or symptoms of a COVID-19 infection, such as cough, fever, sore throat,
         chills, muscle aches, loss of smell, loss of taste, shortness of breath, vomiting, and/or
         diarrhea;



                                                                                          Page 2 of 6
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 50 of 94




         ii.     Has a fever greater than 99.6°F:

         111. In the previous 14 days has had contact with someone with a confirmed diagnosis
         of COVID-19 and did not have the appropriate personal protective equipment
         designated by the Centers for Disease Control and Prevention (CDC); is under
         investigation for COVID-19; or is ill with a respiratory illness; or

         iv. Has traveled to an area the World Health Organization or CDC considers a
         "Hotspot."

              If someone in a household has tested positive for COVID-19, or is awaiting results
      of a COVID-19 test, and a member of the household is an employee of an government
      service or CISA industry, an exception may be made by Austin Public Health allowing that
      member of the household to voluntarily return to work after finding the risk of reduced
      essential services is greater than the risk of infection.

      D. Vulnerable Populations

         i.     Vulnerable populations include people who:

                   a. Are 65 years old and older; or

                   b. Have ce11ain health conditions such as heart disease, lung disease, diabetes,
                   kidney disease, Human Immunodeficiency Virus (HIV), Acquired Immune
                   Deficiency Syndrome (AIDS), and weakened immune systems.

         11.    Vulnerable Individuals shall:

                   a. Avoid group gatherings unless it is essential;

                   b. Avoid people who are sick,

                   c. Wear a mask or fabric face covering at all times when in public, and

                   d. Comply with the Governor's Special Guidance for Texans Over 65, found at:
                   https://gov.texas.gov/uploads/fi les/organization/opentexas/OpenTexas-
                   Special-G uidance-For-Texans-Over-65. pd f

      E. Individual Gatherings

         i. All social indoor or outdoor gatherings outside of a single household or dwelling
         should be avoided or minimized. No more than 10 individuals may stand or gather
         together, except as expressly permitted by this Order or the Governor's Order.

         11.    Do not attend any events or gatherings if sick.


                                                                                       Page 3 of 6
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 51 of 94




              111.   For household and other gatherings permitted by the Order:

                       a. Have hand washing capabilities, hand sanitizers, and tissues available;

                       b. Frequently clean high-touch surface areas like countertops, doorknobs, and
                       handrails; and

                       c. Find ways to create physical space (minimum of six (6) feet distance
                       between people) to minimize close contact as much as possible.

                       d. Find ways to ensure six feet of social distancing from another group or
                       gathering.

          F. Schools and Daycare. To the extent that schools and daycare are open under
             current orders:

              i.     Do not have your child attend school or daycare if sick.

              ii. If you have a child with chronic health conditions, consult the child's doctor about
              school and daycare attendance.

              iii. Frequently re-educate students and staff regarding Social Distancing and Hygiene
              and Face Covering behaviors and ensure that appropriate signs are posted.

              iv. Explore remote teaching and online options to continue learning.

   II.        Businesses shall operate only to the extent permitted by order of the Texas Governor.


   III.       Businesses and services permitted to operate by the Governor's Order shall comply
              with the following:

          A. To prevent stigma and discrimination in the workplace, employers shall only adhere to
             the recommendations described in this Order to determine risk of COVID-19.
             Employers should contact their own human resources advisors and shall not make
             determinations of risk based on race, color, religion, sex, sexual orientation, gender
             identity, age, familial status, disability, marital status, student status, creed, or national
             origin. To the extent possible, employers should maintain confidentiality of people with
             suspected or confirmed COVID-19.

          8. Employers shall only allow persons in and around their premises that are: (1) essential
             employees not subject to any of the criteria in Section I of this Exhibit, (2) delivery
             personnel, suppliers, customers or members of the public practicing Social Distancing
             and Hygiene and Face Covering behaviors as set forth in Sections 2, 3, and 5
             (Mandatory Health Plans) of this Order, and (3) persons with legal authority to enter
             such as law enforcement.

                                                                                              Page 4 of6
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 52 of 94




      C. Prior to allowing employees into its facility, employers shall ask all employees if they
         meet any of the criteria in Section I of this Exhibit, and shall direct employees to return
         home or other appropriate shelter and services if the employee is exhibiting symptoms
         and presenting a threat of infecting others.

      D. Employers shall immediately separate an employee who becomes sick or demonstrates
         a temperature greater than 99.6°F while at work from other employees and send that
         employee home or to other appropriate shelter and services.

      E. Human resources departments shall create alternate work plans to help employees
         remain productive while keeping the workforce safe and healthy.

      F. Employers are strongly encouraged to require employees (either those exhibiting
         symptoms or all employees) to undergo a COVID-19 symptom check and non-invasive
         temperature readings prior to entering a worksite; however, employers are not
         mandated to take the temperature of employees prior to entrance to its worksite.
         If the employer does take employees' temperatures and/or has first-hand knowledge
         that the employee's temperature exceeds 99.6°F, then the employer shall prohibit the
         employee from entering the facility or property.

      G. Employers shall create and implement an infectious disease response plan.

      H. Employers shall comply with the Governor's Minimum Standard Health Protocols,
         checklist for employers, found at:
         htt s:// 1ov.texa . •ov/u loads/ fileslor,anization/o entexas/0 enTexas- hecklist­
         Emp loyers.pdf


      I. Where appropriate employers shall:

         1.    Suspend nonessential employee travel;

         ii. Prohibit employees working within six (6) feet of one another unless necessary to
         provide continuity of essential services;

         iii. Minimize or cancel in-person meetings and conferences including canceling.
         postponing or moving to on-line formats for all indoor or outdoor gatherings of any
         number of people.

         iv. Require employees to stay home when they are sick and maximize flexibility in
         sick leave benefits.

         v.    Permit sick employees to stay home without providing a doctor's note.

         v1.   Utilize telecommuting options to minimize person-to-person interaction.


                                                                                        Page 5 of 6
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 53 of 94




         vii. Alter, stagger or otherwise schedule or separate employees or teams of employees
         so not all employees are present at one time but are present at alternative days and
         times, unless necessary to provide continuity of essential services.

         viii. Limit or restrict the number of customers or visitors permitted in a workplace at
         one time.

         ix. Ensure that individuals (employees and clients) queuing inside and outside of the
         business or workplace can maintain six (6) feet of separation.

         x. Designate special separate shopping times for high-risk clients as designated by
         the CDC.

         xi. Increase the use and capability of on-line, drive-thru, curbside, or delivery
         services.

         xii. Provide hand washing capabilities, hand sanitizers, arid tissues.

         xiii. Clean high-touch surface areas like countertops, doorknobs, and handrails at least
         twice per day with CDC recommended surface cleaners for COVID-19.

         xiv. Require and allow employees to practice the Face Covering Behaviors as set forth
         in Sections 3 and 5 and Exhibit C of this Order.




                                                                                     Page 6 of 6
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 54 of 94




                                        Exhibit C
                             Face Covering Behaviors
        A significant percentage of individuals with the COVID-19 virus lack symptoms. Because
an infected person can transmit the virus to others before showing any symptoms, the covering of
a person's nose and mouth when outside their home or residence is necessary to help prevent the
spread of COVID-19. This is consistent with the findings of the CDC and Austin-Travis
County Health Authority

       Unless you already have your own personal used masks that cannot be donated, the fabric
face coverings recommended are not surgical masks or N-95 respirators, which are critical supplies
that must continue to be reserved for healthcare workers and first responders. Staying home is the
best way to help reduce the spread of the virus, but if an individual must leave their place of
residence, wearing a fabric face covering shall be used as outlined in this Exhibit and this Order.
Wearing a face covering is not a substitute for maintaining 6-feet social distancing and hand
washing, as these remain important steps to slowing the spread of the virus.

       The public in general and employers and employees shall adhere to the following:
       a.      All persons ten years of age and older shall wear some form of covering over their
               nose and mouth, such as a commercially made or homemade mask, scarf, or
               bandana, when outside of his or her residence.

       b.      This section shall not apply to:

               1. any person younger than 10 years of age;
               2. any person with a medical condition or disability that prevents wearing a face
                  covering;
               3. any person while the person is eating or drinking, or is seated at a restaurant to
                  eat or drink;
              4. any person while the person is (a) exercising outdoors or engaging in physical
                 activity outdoors and (b) maintaining a safe distance from others not in the same
                 household;
               5. any person while the person is driving alone or with passengers of the same
                  household as the driver;
               6. any person obtaining a service that requires temporary removal of the face
                  covering for security surveillance, screening, or the need for specific access to
                  the face, such as while visiting a bank or while obtaining a personal care service
                  involving the face, but only to the extent necessary fot the temporary removal;
               7. any person while the person is in a swimming pool, lake, or similar body of
                  water;
                                                                                         Page 1 of 3
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 55 of 94




            8. any person who is voting, assisting a voter, serving as a poll watcher, or actively
               administering an election, but wearing a face covering is strongly encouraged;
            9. any person who is actively providing or obtaining access to religious worship.
               but wearing a face covering is strongly encouraged;
            10. any person while the person is giving a speech for a broadcast or to an audience;
            11. any person while temporary removal of the face covering is necessary for
                communication by or with a person who is hearing impaired; or
            12. any person while alone, or in the presence of only members of the same
                household or residence, in a separate room or single space not accessible to the
                public, and not in an indoor common area

                   Parents and Guardians of children under 10 shall be responsible for
            appropriately masking children when outside their residence.

      c.    All non-residents in nursing homes, retirement and long-term care facilities shall
            wear a fabric face covering as provided for in this Exhibit and Order (Face
            Coverings), except as otherwise required by an order issued by the Health
            Authority. In addition, residents in facilities with confirmed COVID-19 cases shall
            follow requirements of Exhibit 8, except when doing so poses a greater mental or
            physical health, safety or security risk.
      d.    All COVID-19 Positive Individuals, Suspected Positives, those currently being
            tested, and untested individuals with cough, fever, sore throat, chills, muscle aches,
            loss of smell, loss of taste, shortness of breath, vomiting, and/or diarrhea and
            household members of same category of individuals shall not leave their residence
            without a mask or cloth face covering to prevent the spread to others.
      e.    All individuals working for a business shall wear a mask or cloth face covering
            whenever in public and whenever performing job duties in the presence of others.
      f.    Unless you already have your own personal used masks that cannot be donated,
            medical grade (N95) and surgical masks should be reserved and used only by
            medical professionals and first responders.

            Examples of how to make cloth face coverings can be found online
            including guidance from the CDC and guidance from Austin/ Travis County Health
            Authority.

      g.    The fabric face covering should:

            1.     fit snugly but comfortably against the side of the face,
            2.     be secured with ties or ear loops,
            3.     include multiple layers of fabric,
            4.     allow for breathing without restriction, and

                                                                                       Page 2 of 3
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 56 of 94




            5.     be able to be laundered and machine dried without damage or change to
                   shape.
      h.    Employers shall require and allow employees to practice Face Covering
            Behaviors as set forth in the Order and this Exhibit C.
      i.    Even with the use of appropriate face coverings, individuals shall maintain six
            feet of social distancing whenever possible.
      j.    Individuals should avoid touching their face and should wash their hands or use
            hand sanitizer.
      k.    For further information, individuals can access information at
            https://traviscountytx.gov/news/2020/ 1945-novel-coronavirus-covid-l 9-
            information and www.AustinTexas.gov/COVIDl 9.




                                                                                      Page 3 of 3
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 57 of 94




                                 Health and Safety Policy
 POLICY. The virus that causes COVID-19 can be spread to others by infected persons who have
 few or no symptoms. Because of the hidden nature of this threat, it is the policy of this business to
 require the following:

 1. FACE COVERING REQUIRED IN ORDER TO ENTER PREMISES. All persons over
 the age often (10), including employees, customers, visitors, invitees and contractors ("Patrons"),
 who enter this business must wear a face covering over their nose and mouth, such as a homemade
 mask, scarf, bandana, or handkerchief.

 The requirement of face covering does not apply if covering the nose and mouth poses a greater
 mental or physical health, safety, or security risk, such as anyone who has trouble breathing, or is
 unconscious, incapacitated, or otherwise unable to remove the cover without assistance.

 2. SOCIAL DISTANCING PROTOCOLS. Even with the use of appropriate face coverings,
 individuals should maintain six feet of social distancing whenever possible.

 a. Employees should not work within six (6) feet of one another, except to the extent necessary to
 provide services;

 b. Patrons should maintain six (6) feet of separation from other individuals outside their household,
 to the extent feasible when inside the business premises.

 c. Patrons of the business queuing or waiting inside or on the premises of the business must
 maintain six (6) feet of separation from other individuals outside their household.


 3. VIOLATIONS. Patrons who do not wear a face covering may be asked to leave the premises,
 and may not be provided goods or services until the face covering requirements are followed.

 4. NOTICE AND SIGNAGE. Notice of this Health and Safety Policy will be posted in a
 conspicuous location of the business. Sample signage is attached.




                                                                                           Page 1 of 1
      ALL CUSTOMERS
     20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 58 of 94




WEAR FABRIC FACE COVERINGS

1
                                 PER CITY AND COUNTY
                                 ORDER, ALL CUSTOMERS
                                 MUST BE WEARING A
                                 FACE COVERING
                                 Cloth face coverings should—

2                                • fit snugly but comfortably against
                                   the side of the face
                                 • be secured with ties or ear loops
                                 • include multiple layers of fabric
                                 • allow for breathing without restriction
                                 • ability to be laundered


Fabric face coverings are not a substitute for
 physical distancing measures. Continue to
  maintain 6-feet when outside your home.


DIY face cover instructions available
at austintexas.gov/covid19
                                                                                   04/13/2020
     20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 59 of 94




                                      FILED AND RECORDED
                                        OFFICIAL PUBLIC RECORDS



                                       Dana DeBeauvolr, County Clerk
                                           Travis County, Texas
                        2020145196         Aug 14, 2020 02:31 PM
                                        Fee: $0.00        WELLINB




.,
 20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 60 of 94




                      STAY      HOME, MASK, AND OTHERWISE BE SAFE
                                                                                           OCC RECEIVED AT
                                      ORDER NO. 20200815-019                              AUG 14 '20 pl44:52
                                                    BY
                           THE MAYOR OF THE CITY OF AUSTIN


       WHEREAS, on March 6,2020, I, Mayor Steve Adler, issued a Declaration of Local
Disaster pursuant to Texas Government Code Chapter 418, ratified by City Council Resolution
No. 20200312-074, to allow the City of Austin to take measures in response to the COVID-19
pandemic and protect the health and safety of Austin residents;
       WHEREAS, on March 13, 2020, Governor Greg Abbott proclaimed a state-wide state of
disaster due to the COVID-19 pandemic and has since issued numerous Executive Orders related
to the pandemic, including Executive Orders GA-28 on June 26,2020, amended on July 2,2020,
and GA-29 on July 2, 2020;

         WHEREAS, as of August 14, 2020, Travis County has             experienced 23,718    confirmed
cases   of COVID-19 and 328 deaths as a result o f the disease;

         WHEREAS,     current   protections must   remain in   place to ensure that   ICUs do not reach
capacity;
        WHEREAS, the local Health Authority finds that the area still needs to increase testing
and contact tracing capabilities, to maintain social distancing and hygiene, and to wear face
coverings to provide for the safety of the public while businesses are reopening;
        WHEREAS, infected persons can transmit the COVID-19 virus to others before showing
any symptoms, and widespread and consistent use of face coverings over the nose and mouth when
in public is a critical and necessary measure to help slow the spread of the virus while allowing
local businesses to continuing to reopen and help the Austin economy recover;
        WHEREAS, Governor Abbott has clarified that his plan to reopen the Texas economy
includes maintaining the authority o f local governments to require businesses to adopt and enforce
health policies that include face covering requirements;

        WHEREAS, by proclamation Governor Abbott amended GA-28 to ban outdoor
gatherings of more than 10 persons, subject to certain exceptions;
        WHEREAS, Governor Abbott issued Executive Order GA-29 requiring all persons in
Texas over the age of 10, subject to certain exceptions, to wear masks while inside a commercial
entity or other building or space open to the public, or when outside and unable to properly social
distance;
       WHEREAS, on August 14,2020, the local Health Authority adopted, in accordance with
Ordinance No. 20200709-003, new emergency rules that address operational requirements for
schools that the local Health Authority finds are necessary to protect the public health; and
 20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 61 of 94




        WHEREAS, COVID-19 continues to menace the health ofAustin residents and the Austin
economy, and the local Health Authority has advised on the need for continued vigilance by
individuals and Austin businesses in complying with mandatory health measures;
    NOW THEREFORE, I, MAYOR OF THE CITY OF AUSTIN, PURSUANT TO
THE AUTHORITY VESTED BY TEXAS GOVERNMENT CODE CHAPTER 418,
HEREBY ORDER, EFFECTIVE AS OF 12:01 A.M. ON AUGUST 16, 2020, AND
CONTINUING THROUGH DECEMBER 15, 2020, THAT IN THE CITY OF AUSTIN:
        SECTION 1. All individuals and business establishments are ORDERED to practice the
social distancing, hygiene, and face covering behaviors set forth in Sections 2 through 5 and
Exhibits A and C, unless excepted by this Order or otherwise provided by the Governor S           ,




Executive Orders GA-28 (as amended), GA-29, and any other executive order in effect
(cumulatively referenced as the "Governor's Order"). Further, to the extent this Order does not
mandate or directly address a course of action, all individuals and business establishments shall at
a minimum comply with any emergency rules adopted by the local Health Authority and the health

protocols otherwise recommended in the Governor's Open Texas Checklists, found at:
https://gov.texas.gov/organization/opentexas.
       Social gatherings of any size shall be avoided or minimized. Vulnerable individuals (those
over 65, who are immunocompromised, or who have underlying health conditions putting them at

increased risk of harm from COVID-19) shall particularly avoid groups of more than two beyond
the members o f their single household or residence.

       Further, pursuant to the Governor's Order and the advice of the local Health
Authority, gatherings or presence at any outdoor area, event, or establishment of more than
10 persons are PROHIBITED except as provided in this Section.
        While it is recommended that everyone should avoid      taking advantage of the following
exceptions if reasonably possible, pursuant to the Governor's   Order, there is no occupancy limit
for the following:

          any services listed by the U.S. Department of Homeland Security s Cybersecurity and
                                                                              ,
       a.
          Infrastructure Security Agency (CISA) in its Guidance on the Essential Critical
          Infrastructure Workforce, Version 3.1, or any subsequent version;
       b. religious services conducted in churches, congregations, and houses of worship;
       c. local government operations;
       d. child-care services;
       e. youth camps, including but not limited to those defined as such under Chapter 141 0 f
          the Texas Health and Safety Code, and including all summer camps and other daytime
          and overnight camps for youths; and
       f. recreational sports programs for youth and adults.
       While it is recommended that everyone should avoid taking advantage of the following
exceptions if reasonably possible, pursuant to the Governor's Order, the outdoor gathering ban in

                                                 2
 20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 62 of 94




this Section does not apply to the following outdoor areas, events, or establishments, except that
the following outdoor areas or outdoor venues shall operate at no more than 50 percent of the
normal operating limits as determined by the owner:
       a.   professional, collegiate, or similar sporting events;
       b.   swimming pools;
       c.   water parks;
       d.   museum   and libraries;
       e.   zoos, aquariums, natural caverns, and similar facilities;
       f.   rodeos and equestrian events; and
       g. amusement      parks.
        All participants in lawful gatherings or groups expressly permitted by this Order or the
Governor's Order are nonetheless subject to the required social distancing, hygiene, and face
covering behaviors set forth in Sections 2 through 5 and Exhibits A and C, including or as may
be limited by any other requirements imposed by the Governor's Order. Nothing in this Order
prohibits the gathering of members of a household within the household's residence.
        Nursing homes, retirement, and long-term care facilities may permit non-critical assistance
visitors or providers to access their facilities, in accordance with the guidance and emergency rules
issued by the Texas Health and Human Services Commission. All non-residents in nursing homes,
retirement, and long-term care facilities must wear a fabric face covering as set forth in Section 3
(Face Covering Behaviors).
       Each school that offers instruction to students in one or more grades, pre-kindergarten
through grade 12, must follow the phased-in approach in Exhibit E unless it will result in a loss
of funding from the Texas Education Agency (TEA).

         Wearing a face covering is not a substitute for maintaining 6-feet social distancing
and hand     washing, as these remain important steps to slowing the spread of the virus.
         If someone in a household is COVID-19 positive or is awaiting the results of a COVID-19
test, the entire household is ORDERED to isolate and not travel outside of the City of Austin
except to seek medical attention until cleared by Austin Public Health. When seeking medical care
or emergency medical care, a person must notify the healthcare provider in advance (or the 9-1-1

call taker and first   respondersin the event of an emergency) if they have tested positive for
COVID-19 or show     symptoms   consistent with COVID-19 such as cough, fever, sore throat, runny
nose or congestion, chills, muscle or body aches, loss of smell, loss of taste, shortness of breath,

difficulty breathing, vomiting, nausea, and/or diarrhea, or if they have been exposed to another
individual who tested positive or displayed symptoms consistent with COVID-19.
        SECTION 2. Social Distancing and Hygiene. All persons MUST practice social
distancing except when in the presence of only members of one's own household or residence,
when passing another individual is incidental and momentary, when dining in groups of 10 or less,
or when otherwise exempted by this Order. Parents and guardians of children under 10 shall be

responsible for maintaining social distance between child members of their household and others'
households. For purposes of this Order, and as outlined in the guidelines from the CDC and


                                                   3
 20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 63 of 94




Austin/Travis County Health Authority, social distancing means maintaining at least a six-foot
distance from other individuals, washing hands with soap and water for at least 20 seconds as
frequently as possible or using hand sanitizer with at least 60% alcohol if soap and water are
unavailable, covering coughs or sneezes (into the sleeve        or   elbow,   not into   hands), regularly
cleaning high-touch surfaces, and not shaking hands.
        SECTION 3. Individual Face Covering Behaviors: Because an infected person can
transmit the COVID-19 virus to others before showing any symptoms and for other reasons, the
covering of a person's nose and mouth is necessary to help slow the spread of the virus. All
persons, including those persons attending a protest or demonstration, MUST wear some form of
covering that fits snugly over their nose and mouth, such as a commercially made or homemade
fabric mask, scarf, bandana, when outside of his or her residence, however, that this face-covering
requirement does not apply to the following:
      a.   any person younger than 10 years of age       (though   it is still recommended for children
           two years of age and     older);
      b. any person with a medical condition or disability that prevents wearing          a   face covering;

      c.   any person while the person is     eating or drinking, or is seated at a restaurant to eat or
           drink;
      d. any person while the person is (1) exercising outdoors or engaging in physical activity
         outdoors and (2) maintaining a safe distance from others not in the same household;

      e.   any person while the person is     driving alone or with passengers of the same household
           as the driver;

      f.   any person  obtaining a service that requires temporary removal of the face covering for
           security surveillance, screening, or the need for specific access to the face, such as while
           visiting a bank or while obtaining a personal care service involving the face, but only to
           the extent necessary for the temporary removal;

      g. any person while the person is in    swimming pool, lake, or similar body of water;
                                                a


      h. any person who is voting, assisting a voter, serving as a poll watcher, or actively
          administering an election, but wearing a face covering is strongly encouraged;
       i. any person who is actively providing or obtaining access to religious worship, but
          wearing a face covering is strongly encouraged;
      j. any person while the person is giving a speech for a broadcast or to an audience;
      k. any person while temporary removal of the face covering is necessary for
          communication by or with a person who is hearing impaired; or
       1. any person who is alone, or in the presence of only members of the same household or
          residence, in a separate room or single space not accessible to the public, and not in an
           indoor common    area.




                                                    4
 20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 64 of 94




      Parents and guardians of children under the age       of   10   are   responsible   for   appropriately
masking their children when outside their residence.
       All non-residents in nursing homes, retirement and long-term care facilities shall wear a
fabric face covering, except as otherwise required by an order issued by the Health Authority. In
addition, residents in facilities with confirmed COVID-19 cases shall follow requirements of
Exhibit A, except when doing so poses a greater mental or physical health, safety or security risk.
       See Exhibit C for further direction and   guidance on Face Covering Behaviors.
       SECTION 4. Face Coverings at City Facilities. Individuals over the age of six must wear
face coverings at all times (subject only to the exceptions set forth in Section 3.b-3.1) while present
on or in City property or facilities, unless expressly exempted by a City policy applicable to the

premises or facility.
        SECTION 5. Mandatory Face Covering Policies for Business Establishments (both
Publicly Accessible and Accessible Only to Employees). All businesses (including not-for-profit
entities) and commercial entities (including without limitation condominium and multi-family
residential, o ffice common areas, and individual o ffice spaces), and the operators of any venues or
events open to the public, are ORDERED to implement and maintain in force and effect during
the term of this Order a health and safety policy or plan related to preventing transmission of the
COVID-19 virus.
       The health and safety policy or plan must, at a minimum, require that all employees,
customers, and visitors wear face coverings over their nose and mouth (subject only to the
exceptions set forth in Section 3) while in any part ofthe business's or venue's premises or facility,
and must require of and enforce this health and safety policy or plan as to all who enter upon or
into the premises or facility.
       The health and safety policy or plan required by this Section may also include the
implementation of other mitigating measures designed to control and reduce the transmission of
COVID-19 such as temperature checks or health screenings as reasonable and appropriate. This
Order does not preclude a business or venue from adopting more stringent face covering or hygiene
requirements than those required herein. All business establishments and venues subject to this
Order must post conspicuous signage displaying the requirements of the health and safety policy
or plan required by this Order at or near each entrance Con each entry door if feasible) to the

premises in a manner sufficient to provide clear notice to employees, customers, and visitors at
least of the face covering requirement. A sample health and safety policy and signage that is
minimally compliant with this Section is attached as Exhibit B and can be obtained at
http://austintexas.gov/page/printed-materials-and-required-signage.
        Business employers shall require all employees to comply with the Face Covering
Behaviors in this Section while present on the business premises or conducting the employer's
business outside the employee's residence. See Exhibit C for further direction and guidance on
Face Covering Behaviors.




                                                  5
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 65 of 94




       SECTION 6. Reopened Businesses. All business establishments allowed to remain
reopened by the Governor' s Orders are strongly encouraged to operate at a capacity less than
otherwise permitted to make it more feasible for customers and staff to maintain proper social
distancing within their establishment, and to provide services remotely or in a manner maximizing
social distancing (e.g., curb-side pickup, delivery, ete.) as much as possible.
       SECTION 7. City Deadlines. Notwithstanding the expiration o f this Order, all deadlines
and expiration dates for site plans, subdivisions, zoning, building permits, and similar development
applications or permits are extended until March 15, 2021, or the date they would have normally
expired, whichever is later. All other deadlines or expiration dates imposed by City code,
ordinance, rule, or regulation remain in effect as provided by the code provision, rule, or regulation,
unless otherwise extended by separate order or ordinance.

        A manufacturer that retools its business for the  primary purpose of manufacturing and
producing ventilators, masks, personal protective equipment, or any supplies necessary for
Healthcare Operations and Critical Infrastructure may apply for a temporary permit or temporary
change of use permit for such manufacturing. The Building Official may suspend any City
ordinance, order or regulation which would prevent a manufacturer from retooling its business to
produce such equipment in the official's sole discretion, and the official's decision on approving
the permit is final.
        SECTION 8. Hospital, Pharmacy, and Clinic Data. Hospitals, pharmacies, and clinics,
or any other entity or person who performs or obtains testing for COVID-19, shall provide the

Health Authority test results at least weekly on Thursdays and, beginning August 31,2020, twice
weekly on Mondays and Thursdays. The test results must include: PCR, antigen, antibody testing,
and other information when specifically requested by the Health Authority; and must be provided
in electronic form and in the manner directed by Austin Public Health. Any data that is required
to be provided to the State under state law, shall be simultaneously provided to the City o f Austin
Health Authority i f the individual is tested within the City of Austin or Travis County.
         SECTION 9. Retail, Restaurant Dine-In and Reopened Service Logs and Privacy
Protection.  To assist in both the statewide and local contact tracing programs, all retail,
restaurants and bars  allowing indoor service and all reopened services are encouraged to maintain
an   activity log of, as reasonably possible, the contact information for all inside or sit-down
customers   and employees including the dates and times they were present in the business and the
location they occupied for more than a passing moment. Voluntary maintaining of such a log may
obviate the need for the Austin Public Health normal protocol otherwise of to publicly release,
without limitation and in its discretion, the location where people with confirmed infections have
been, with relevant dates and timeframes, so as to otherwise trace contacts.
        To protect the privacy of customers, the logs shall be maintained only for a one-month
period and shall be the property of the business, not the city. The log may be used only by public
health authorities if needed for contact tracing. The logs shall not be part of a database and shall
not be used for law enforcement purposes.




                                                  6
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 66 of 94




        SECTION 10. Criminal Offense. A violation of this Order is a violation of Austin City
Code Section 2-6-24 and a criminal offense. A violation of this Order may be punishable through
criminal enforcement, except as limited by state order. Peace officers, City of Austin Code
Department inspectors, and the Office of the Austin Fire Marshal are hereby authorized to enforce
this Order and the Governor' s Order. Except as provided below, a criminal violation of this Order
is a misdemeanor punishable by a fine not to exceed $1,000, but not by confinement. With respect
to Section 5, each day or a portion of each day during which the violation occurs or continues
constitutes a separate offense. An individual, rather than a business, who violates any provision of
this Order concerning the mandatory wearing of face coverings shall first be given a verbal or
written warning. Each subsequent violation is punishable by a fine not to exceed $250 per
violation, but not by confinement.
        A criminal violation of this Order may be enforced by the filing of a probable cause
affidavit alleging the violation with the appropriate court or by issuing a citation to the person
violating that contains written notice of the time and place the person must appear before a
magistrate of this state, the name and address o f the person charged, and the offense charged.
       Enforcement of this Order is substantially reliant on self-regulation and a community
commitment to public health and safety under the threat of COVID-19. If there is not widespread
compliance with this Order, the City will increase enforcement efforts, as allowed by law.
        SECTION 11. Savings Clause. If any provision of this Order or its application to any
person or circumstance is held to be invalid, then the remainder of the Order, including the
application of such part or provision to other persons or circumstances, shall not be affected and
shall continue in full force and effect. To this end, the provisions of this Order are severable.
         SECTION 12. Posting. The Austin Public Health Department and the City Clerk will
post  this Order on their websites. In addition, the owner, manager, or operator of any facility that
is likely to be impacted by this Order is strongly encouraged to post a copy of this Order onsite
and to provide a copy to any member of the public asking for a copy.

       SECTION 13. Exhibits. This Order incorporates by reference the following:
               Exhibit A:      Recommendations and Requirements by the Austin / Travis
                               County Health Authority
               Exhibit B:      Sample Business Health and Safety Policy and Signage
               Exhibit C:      Face Covering Behaviors

               Exhibit D:      Construction Requirements
               Exhibit E:      Phased-in Approach to On-Campus Instruction Based           on   Risk-
                               Based   Stages
       SECTION 14. This order supersedes Order No. 20200702-017.

        ORDERED this the         day ofAugust 2020, in the City ofAustin, Travis County, Texas,
in witness whereof I subscribe my name and cause to be affixed the seal o f the City o f Austin.


                                                 1
 20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 67 of 94




        SECTION 10. Criminal Offense. A violation of this Order is a violation of Austin City
Code Section 2-6-24 and a criminal offense. A violation of this Order may be punishable through
criminal enforcement, except as limited by state order. Peace officers, City of Austin Code
Department inspectors, and the Office ofthe Austin Fire Marshal are hereby authorized to enforce
this Order and the Governor's Order. Except as provided below, a criminal violation of this Order
is a misdemeanor punishable by a fine not to exceed $1,000, but not by confinement. With respect
to Section 5, each day or a portion of each day during which the violation occurs or continues
constitutes a separate offense. An individual, rather than a business, who violates any provision of
this Order concerning the mandatory wearing of face coverings shall first be given a verbal or
written warning. Each subsequent violation is punishable by a fine not to exceed $250 per
violation, but not by confinement.
        A criminal violation of this Order may be enforced by the filing of a probable cause
affidavit alleging the violation with the appropriate court or by issuing a citation to the person
violating that contains written notice of the time and place the person must appear before a
magistrate of this state, the name and address of the person charged, and the offense charged.
       Enforcement of this Order is   substantially reliant on self-regulation and a community
commitment to public health and safety under the threat of COVID-19. If there is not widespread
compliance with this Order, the City will increase enforcement efforts, as allowed by law.
        SECTION 11. Savings Clause. If any provision of this Order or its application to any
person or circumstance is held to be invalid, then the remainder of the Order, including the
application of such part or provision to other persons or circumstances, shall not be affected and
shall continue in full force and effect. To this end, the provisions of this Order are severable.
         SECTION 12. Posting. The Austin Public Health Department and the City Clerk will
post  this Order on their websites. In addition, the owner, manager, or operator of any facility that
is likely to be impacted by this Order is strongly encouraged to post a copy of this Order onsite
and to provide a copy to any member ofthe public asking for a copy.
       SECTION 13. Exhibits. This Order incorporates by reference the         following:
               Exhibit A:      Recommendations and   Requirements by the Austin / Travis
                               County Health Authority
               Exhibit B:      Sample Business Health and Safety Policy and Signage
               Exhibit C:      FaceCovering Behaviors
               Exhibit D:      Construction Requirements
               Exhibit E:      Phased-in Approach to On-Campus         Instruction Based   on   Risk-
                               Based   Stages
       SECTION 14. This order supersedes Order No. 20200702-017.




                                                 7
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 68 of 94




                                    Wf   4
        ORDERED this the /7-day ofAugust 2020. in the City of Austin. Travis County. Texas,
                                                              seal 0£ the City of Austin.
in witness whereof 1 subscribe my name and cause to be
                                                            affiy?ihe

                                                     Ma?r, City of Austin
       Filed with me, the City Clerk ofthe City ofAustin. this    day ofAugust 2020, by Mayor
Steve Adler. whose signature I hereby attest under my hand and the seal of the City of Austin.


                                                               -Er°-?- A ._4„01SLO
            1.4      .

                               .    I


                                        A
                                                     ?ity   Clerk

                                             3
                                    .

                                    :-P

            .

                  sri
                %,
                     ......... .4 .0.
                 '78 COUts#.
                 ''//fill' ilitit




                                                 8
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 69 of 94




                                              Exhibit A

                                     County Health Authority
                         Austin/Travis
                       Requirements and Recommendations
                      for Individuals, Families and Businesses
I. Individuals All individuals shall      comply with the Governor's Minimum Standard Health
   Protocols,   checklist for all individuals, found at:
   https://gov.texas.gov/uploads/files/organization/opentexas/OpenTexas-Checklist-
   Individuals.pdf
       A. COVID-19 Positive Individuals, Suspected Positives, those currently being tested,
          and Untested Individuals with cough,fever, sore throat, runny nose or congestion,
          chills, muscle or body aches, loss of smell, loss of taste, shortness of breath, difficulty
          breathing, fatigue, vomitin, nausea, and/or diarrhea shall:
          i.  Not leave their residence without          a   mask   or   fabric face   covering to prevent the
          spread to others.
          ii.    Be permitted to do the    following while wearing a mask or fabric face covering:
                    a.  Seek medical care or emergency medical care related or unrelated to
                    COVID-19. In doing so, they shall notify first responders at the time of the call
                    to 9-1-1 or prior to visiting other healthcare providers that they have tested
                    positive for COVID-19, or been exposed to individuals who have tested
                    positive, are suspected positive for COVID-19 or untested individuals with
                    cough and/or fever.
                    b. Walk    or   exercise alone in the immediate vicinity of their residence.

                    c.    Seek testing for COVID-19.

          iii. Not leave the     City o f Austin without prior notification to Austin Public Health at
          APH.Preparedness@austintexas.gov.
          iv. Practice Social Distancing and Hygiene within the residence, observe hygiene
          practices for prevention of household spread in accordance with the Centers for Disease
          Control (CDC) guidelines.

          v.  Notify Austin Public Health ifthe residence does not allow for physical separation
          from other household contacts (separate room and bathroom).

          vi. Notify Austin Public Health if a member of their household is over the age of 65
          and/or i f they have underlying medical conditions identified by the CDC of increasing
          the risk o f complications from COVID-19.

                                                Page   1 of 6
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 70 of 94




        vii. Remain in home quarantine for at least 10 days following the first appearance of
        systems, at least 24 hours with no fever (without use of fever-reducing medication),
        and symptoms have improved.

     B. Household Members of COVID-19 Positive Individuals, Suspected Positives, those
        currently being tested, or Untested Individuals with cough, fever, sore throat, runny
        nose or congestion, chills, muscle or body aches, loss of smell, loss of taste, shortness
        o f breath, di fficulty breathing, vomiting, nausea, and/or diarrhea shall:


        i. Not leave the residence without a mask        or   fabric face covering to prevent the spread
        to others.

        ii. Be permitted to do the        following while wearing a mask or fabric face covering:
                a.  Seek medical care or emergency medical care related or unrelated to
                COVID-19. In doing so, they shall notify first responders at the time of the call
                to 9-1-1 or prior to visiting other healthcare providers that they have been
                exposed to individuals who have tested positive, are suspected positive for
                COVID-19 or untested individuals with cough and/or fever.

                b. Walk        or   exercise alone in the immediate   vicinity of their residence.
                        City of Austin without prior notification to Austin Public Health at
        iii. Not leave the
        APH.Preparedness@austintexas.gov.
        iv. Practice Social Distancing and Hygiene within the residence, observe hygiene
        practices for prevention o f household spread in accordance with CDC guidelines.
        v.  Notify Austin Public Health if the residence does not allow for physical separation
        from other household contacts (separate room and bathroom).

        vi.       Austin Public Health or your Primary Care Provider if
              Notify                                                                        they develop
        symptoms consistent with COVID-19 as defined by the CDC.

        vii. Remain in home quarantine for at least 14 days after the last contact with an
        individual known or suspected to be COVID-19 positive, regardless of the presence of
        symptoms.
     C. Individuals should refrain from          reporting    to work when    falling   within any of the
        following criteria:
        i.   Has signs or symptoms of a COVID-19 infection, such as cough, fever, sore throat,
        runny nose or congestion, chills, muscle or body aches, loss of smell, loss of taste,
        shortness of breath, difficulty breathing, vomiting, nausea, and/or diarrhea;

        ii.   Has    a   fever greater than 99.6°F.

                                               Page 2 of 6
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 71 of 94




        iii. In the previous 14 days has had contact with someone with a confirmed diagnosis
        of COVID-19 and did not have the appropriate personal protective equipment
        designated by the Centers for Disease Control and Prevention (CDC); is under
        investigation for COVID-19; or is ill with a respiratory illness; or
        iv. Has traveled to            an area      the World Health    Organization    or   CDC considers   a
                      "
        "Hotspot.
        If someone in a household has tested positive for COVID-19, or is awaiting results of
     a COVID-19 test, and a member of the household is an employee of an government service
     or CISA industry, an exception may be made by Austin Public Health allowing that
     member of the household to voluntarily return to work after finding the risk of reduced
     essential services is greater than the risk of infection.

     D. Vulnerable        Populations
        i.    Vulnerable populations include people who:

                 a.       Are 65 years old and        older; or
                 b. Have certain health conditions such as heart disease, lung disease, diabetes,
                 kidney disease, Human Immunodeficiency Virus (HIV), Acquired Immune
                 Deficiency Syndrome (AIDS), and weakened immune systems.
        ii.   Vulnerable Individuals shall:

                 a.       Avoid group       gatherings unless it is essential;
                 b. Avoid        people who are sick,
                 c.       Wear   a   mask   or   fabric face covering at all times when in   public, and
                 d.       Comply with the Governor's Special          Guidance for Texans Over 65, found
                 at:         https://gov.texas.gov/uploads/files/organization/opentexas/OpenTexas-
                 Special-Guidance-For-Texans-Over-65.pdf
     E. Individual        Gatherings
        i. All social indoor or outdoor gatherings outside of a single household or dwelling
        should be avoided or minimized. No more than 10 individuals may stand or gather
        together, except as expressly permitted by this Order or the Governor' s Order.
        ii.   Do not attend any events or gatherings if sick.

        iii. For household and other gatherings               permitted by the Order:

                                                     Page 3 of 6
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 72 of 94




                          a.   Have hand washing   capabilities, hand sanitizers, and tissues available;
                          b. Frequently clean high-touch surface areas like countertops, doorknobs, and
                          handrails; and
                          c.  Find ways to create physical space (minimum of six (6) feet distance
                          between people) to minimize close contact as much as possible.

                          d. Find ways to    ensure   six feet of social   distancing   from another group   or

                          gathering.
         F. Schools and Daycare. To the extent that schools and                    daycare   are   open under
            current orders:

              i.     Do not have your child attend school      or   daycare if sick.
              ii. If you have a child with chronic health        conditions, consult the child's doctor about
              school and daycare attendance.

              iii. Frequently re-educate students and staffregarding Social Distancing and            Hygiene
              and Face Covering behaviors and ensure that appropriate signs are posted.

              iv.    Explore remote teaching and online options to continue learning.
  II.         Businesses shall operate       only to the extent permitted by order o f the Texas Governor.
  III.        Businesses and services     permitted to operate by the Governor's Order shall comply
              with the following:

         A. To prevent stigma and discrimination in the workplace, employers shall only adhere to
            the recommendations described in this Order to determine risk of COVID-19.
            Employers should contact their own human resources advisors and shall not make
            determinations of risk based on race, color, religion, sex, sexual orientation, gender
            identity, age, familial status, disability, marital status, student status, creed, or national
            origin. To the extent possible, employers should maintain confidentiality ofpeople with
            suspected or confirmed COVID-19.
         B.   Employers shall only allow persons in and around their premises that are: (1) essential
              employees not subject to any of the criteria in Section I of this Exhibit, (2) delivery
              personnel, suppliers, customers or members of the public practicing Social Distancing
              and Hygiene and Face Covering behaviors as set forth in Sections 2,3, and 5
              (Mandatory Health Plans) of this Order, and (3) persons with legal authority to enter
              such   as   law enforcement.




                                                   Page 4 of 6
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 73 of 94




     C. Prior to allowing employees into its facility, employers shall ask all employees i f they
        meet any ofthe criteria in Section I ofthis Exhibit, and shall direct employees to return
        home or other appropriate shelter and services if the employee is exhibiting symptoms
        and presenting a threat of infecting others.

     D.   Employers shall immediately separate an employee who becomes sick or demonstrates
          a temperature greater than 99.6°F while at work from other employees and send that

          employee home or to other appropriate shelter and services.
     E. Human resources departments shall create alternate work plans to                     help employees
        remain productive while keeping the workforce safe and healthy.

     F.   Employers      strongly encouraged to require employees (either those exhibiting
                       are

          symptoms    or employees) to undergo a COVID-19 symptom check and non-invasive
                           all
          temperature readings prior to entering a worksite; however, employers are not
          mandated to take the temperature of employees prior to entrance to its worksite.
          If the employer does take employees' temperatures and/or has first-hand knowledge
          that the employee's temperature exceeds 99.6°F, then the employer shall prohibit the
          employee from entering the facility or property.
     G.   Employers shall create and implement an infectious disease response plan.
     H.   Employers shall comply with the Governor's Minimum Standard Health Protocols,
          checklist for employers, found at:
          https://gov.texas.gov/uploads/files/organization/opentexas/OpenTexas-Checklist-
          Employers.pdf
     I. Where     appropriate employers shall:
          i.    Suspend nonessential employee travel;
          ii.          employees working within six (6) feet o f one another unless necessary to
                Prohibit
          provide continuity of essential services;
          iii. Minimize      or    cancel   in-person meetings   and conferences       including canceling,
          postponing moving
                       or              to   on-line formats for all indoor   or   outdoor   gatherings   of any
          number o f people.

          iv. Require employees to stay home when              they are sick and maximize flexibility in
          sick leave benefits.

          v.    Permit sick      employees to stay home without providing a doctor's note.
          vi. Utilize telecommuting          options to minimize person-to-person interaction.



                                                 Page 5 of 6
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 74 of 94




        vii.Alter, stagger or otherwise schedule or separate employees or teams of employees
        so not all employees are present at one time but are present at alternative days and

        times, unless necessary to provide continuity of essential services.
        viii. Limit    or   restrict the number of customers       or   visitors   permitted in a workplace at
        one    time.

        ix. Ensure that individuals (employees and clients) queuing inside and outside of the
        business or workplace can maintain six (6) feet of separation.

        x.     Designate special separate shopping times for high-risk clients               as   designated by
        the CDC.

        xi. Increase the        use   and    capability   of   on-line, drive-thru, curbside,       or   delivery
        services.

        xii. Provide hand washing           capabilities, hand sanitizers, and tissues.
        xiii. Clean high-touch surface areas like countertops, doorknobs, and handrails at least
        twice per day with CDC recommended surface cleaners for COVID-19.

        xiv. Require and allow employees to practice the Face               Covering Behaviors as set forth
        in Sections 3 and 5 and Exhibit C of this Order.




                                                Page 6 of 6
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 75 of 94




                                 Exhibit B
    SAMPLE HEALTH AND SAFETY POLICY & SIGNAGE
                              ATTACHED]
 20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 76 of 94




                    COVID-19 HEALTH & SAFETY POLICY

POLICY. The virus that causes COVID-19 can be spread to others by infected
persons who have few or no symptoms. Because of the hidden nature of this threat,
it is the policy of this business, as required by City and County Orders, to require the
following:
   1. FACE COVERING REQUIRED IN ORDER TO ENTER PREMISES.
      All persons over the age often (10), including employees, customers, visitors,
      invitees, and contractors ("Patrons"), who enter this business MUST wear a
      face covering over their nose and mouth, such as a commercially made or
      homemade mask, scarf, bandana, or handkerchief. This requirement does not
      apply i f covering the nose or mouth poses a greater mental or physical health,
      safety, or security risk to the Patron, such as anyone having trouble breathing
      due to a medical condition, or is unconscious, incapacitated, or otherwise
      unable to remove the cover without assistance.

   2. SOCIAL DISTANCING PFOTOCOLS. Even with the use of appropriate
      face coverings, individuals should maintain six (6) feet of social distancing
      from others outside their own household whenever possible.

          a.   Employees should not work within six (6) feet of one another, except
               to   the extent necessary to   provide services.
          b. Patrons should maintain six (6) feet of separation from others outside
             their own household to the extent feasible when inside these premises
             and must do so while queuing or waiting.

   3. VIOLATIONS. Patrons who do not wear a face covering will be asked to
      leave the premises and may not be provided goods or services until the face
      covering requirements of this policy and City and County Orders are
      followed.

   4. NOTICE AND SIGNAGE. Notice of this Health and               Safety Policy will be
      posted in a conspicuous location on these premises.
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 77 of 94




                                           Exhibit C
                                Face      Covering Behaviors
        A significant percentage of individuals with the COVID-19 virus lack symptoms. Because
an infected person can transmit the virus to others before showing any symptoms, the covering of
a person's nose and mouth when outside their home or residence is necessary to help prevent the

spread of COVID-19. This is consistent with the findings of the CDC and Austin-Travis
County Health Authority
       Unless you   already have your own personal used masks that cannot be donated, the fabric
face coverings recommended are not surgical masks or N-95 respirators, which are critical supplies
that must continue to be reserved for healthcare workers and first responders. Staying home is the
best way to help reduce the spread of the virus, but if an individual must leave their place of
residence, wearing a fabric face covering shall be used as outlined in this Exhibit and this Order.
Wearing a face covering is not a substitute for maintaining 6-feet social distancing and hand
washing, as these remain important steps to slowing the spread of the virus.
       The   public in general and employers and employees shall adhere to the following:
       a.      All persons shall wear some form of covering over their nose and mouth, such as a
               commercially made or homemade mask, scarf, or bandana, when outside of his or
               her residence.

       b.      This section shall not apply to:

               1. any person younger than 10 years of age (though masks             are   recommended for
                  children two years o f age and older);
               2. any person with     a   medical condition   or   disability that prevents wearing a face
                    covering;
               3. any person while the person is     eating or drinking, or is seated at a restaurant to
                    eat or   drink;
               4. any person while the person is (a) exercising outdoors or engaging in physical
                  activity outdoors and (b) maintaining a safe distance from others not in the same
                    household;
               5. any person while the person is      driving alone or with      passengers of the   same
                  household as the driver;
               6. any person obtaining a service that requires temporary removal of the face
                  covering for security surveillance, screening, or the need for specific access to
                  the face, such as while visiting a bank or while obtaining a personal care service
                  involving the face, but only to the extent necessary for the temporary removal;

                                                                                                Page 1 of 3
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 78 of 94




           7. any person while the person is in       a   swimming pool, lake,   or   similar   body   of
                water;
           8. any person who is voting,  assisting a voter, serving as a poll watcher, or actively
               administering an election, but wearing a face covering is strongly encouraged;
           9. any person who is actively providing or obtaining access to religious worship,
               but wearing a face covering is strongly encouraged;
           10. any person while the person is giving a speech for a broadcast or to an audience;
           11. any person while temporary removal of the face covering is necessary for
               communication by or with a person who is hearing impaired; or
           12. any person while alone, or in the presence of only members of the same
               household or residence, in a separate room or single space not accessible to the
               public, and not in an indoor common area
              Parents and Guardians of children under 10 shall be                     responsible for
           appropriately masking children when outside their residence.
     C.    All non-residents in nursing homes, retirement and long-term care facilities shall
           wear a fabric face covering as provided for in this Exhibit and set forth in Section

           3 ofthis Order (Face Covering Behaviors), except as otherwise required by an order
           issued by the Health Authority. In addition, residents in facilities with confirmed
           COVID-19 cases shall follow requirements of Exhibit A, except when doing so
           poses a greater mental or physical health, safety or security risk.
     d.    All COVID-19 Positive Individuals, Suspected Positives, those currently being
           tested, and untested individuals with cough, fever, sore throat, runny nose or
           congestion, chills, muscle or body aches, loss of smell, loss of taste, shortness of
           breath, difficulty breathing, vomiting, nausea, and/or diarrhea and household
           members of same category of individuals shall not leave their residence without             a
           mask or cloth face covering to prevent the spread to others.
     e.    All individuals working for a business shall wear a mask or cloth face covering
           whenever in public and whenever performing job duties in the presence of others.
     f.    Unless you already have your own personal used masks that cannot be donated,
           medical grade (N95) and surgical masks should be reserved and used only by
           medical professionals and first responders.

           Examples of how to make cloth face coverings can be found online
           including guidance from the CDC and guidance from Austin/ Travis County Health
           Authority.
     g.    The fabric face covering should:

           1.      fit snugly but   comfortably against the side of the face;
                                                                                           Page 2 of 3
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 79 of 94




           2.     be secured with ties     or ear    loops;
           3.     include multiple layers of fabric;
           4.     allow for breathing without restriction; and
           5.     be able to be laundered and machine dried without                 damage or change to
                 shape.
     h.    Employers shall require and allow employees to practice Face Covering
           Behaviors   as   set forth in Section 3   and this Exhibit C.
     i.    Even with the use of appropriate face coverings, individuals shall maintain six
           feet of social distancing whenever possible.

     j.    Individuals should avoid     touching their face and should wash their hands or use
           hand sanitizer.

     k.    For further information, individuals can           access   information at
           https://traviscountvtx.gov/news/2020/1945-novel-coronavirus-covid-19-
           information and www.AustinTexas.gov/COVID 19.




                                                                                             Page 3 of 3
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 80 of 94




                                              Exhibit D

                        CONSTRUCTION REQUIREMENTS
1. The person in charge of the overall site ("Site Manager") shall ensure the following is
implemented and maintained at the work site. For sites not large enough by virtue of physical size
or number of workers, or which do not have a
                                                general contractor, the responsibilities of a Site
Manager in this document are also conferred on each  subcontractor on a site.

    a.   Ensure workers practice the Social Distancing and Face Covering Behaviors as set forth in
         Sections 2 and 3 and Exhibits A and C ofthis Order during non-construction activities and,
         to the greatest extent possible, during construction activities, with careful attention paid to
         "choke points" and "high-risk areas" where workers are at greater risk to closely gather,
         such as hallways, hoists and elevators, and break areas;

         (1) Follow healthy work practices in Exhibit A ofthis Order;
         (2) Ensure all workers wear a fabric face covering consistent with Section 3 and Exhibit C
         of this Order;

         (3) For all construction sites within the City, except as noted, Site Manager shall:
            i.   Institute staggered shifts for sites with more than 10 active workers and post at these
            sites, in languages understood by all persons working there, a notice showing the sizes
            and types of shift crews working there, and directions on how the Site Manager is
            limiting crew sizes and rotating shifts.
            ii.   Every day before the commencement of work, for and understood by each
            worker, conduct a jobsite pre-screening ofthe general health of each worker, provide a
            briefing reiterating the COVID-19 safety requirements, and check for personal
            protective equipment.
            iii. Ensure that the site has at least one handwashing station with soap or hand sanitizer
            and one portable restroom stocked with hand soap and/or hand sanitizer with at least
            60% alcohol for every 15 workers, and the handwashing station and restroom(s) must
            be spaced six feet apart or more from each other.

            iv. Mandate handwashing of at least twenty seconds for workers       as   follows:

                  (a) Before workers begin work;
                  (b) After workers remove gloves;
                  (c) Before and after the use of high-touch items such as tools, electronic devices or
                      multi-user devices;
                  (d) Before and after any meal or restroom breaks; and
                  (e) After a worker's shift or work time ends.


                                                                                                 Page 1 of 3
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 81 of 94




              v.  Prohibit the use o f community water coolers and provide individual water bottles or
              instruct workers to bring their own.

              vi. Ensure that shared tools are disinfected between users, and that common areas
              (lunch and break areas, toolbox talk areas, large equipment, electronic devices etc.) and
              collective touch points (doorknobs, counters, keyboards, etc.) are cleaned and
              disinfected at least twice a day.

               vii. Post in  conspicuous place or places on a site where notices to employees are
                              a

               customarily posted, once such signage is made available by the City, a sign in English
               and Spanish providing the Social Distancing and Hygiene and Face Covering
               Behaviors as set forth in Sections 2 and 3 and Exhibits A and C of this Order, the
               Requirements and Recommendations for Employees in Exhibit A of this Order, and
               information for workers to submit complaints of any violations.

              viii. Post at least one Austin Public Health "Help Prevent Disease" sign at each
              entrance and on each portable restroom door (available for download and print at:
              http://www.austintexas.gov/sites/default/files/files/Health/General%20Hygiene%20F
              lyer%20Fina12-1-eng-051120.pdf).
              ix. Provide     single use disposable paper towels and no-touch trash receptacles.
              x.   Keep toilets clean, sanitary, and operational at all times and ensure proper disposal
              ofwaste from these facilities.

              xi. Designate a COVID-19 Safety Monitor who has the authority to enforce these rules
              and shall be on-site at all times. The contact information for the Safety Monitor must
              be made available to the City. The Safety Monitor may also be the Site Manager and
              shall advise the City ifthat is the case when providing their contact information.

  b. If   a  worker at a construction site is confirmed to have contracted COVID-19, the Site
       Manager shall immediately send the worker home, notify Austin Public Health, and follow
       all directions from Austin Public Health concerning that worker and workers that may have
       come in contact with the infected worker.


  c.   The Site Manager shall ensure that every worker who enters a jobsite has signed in and shall
       keep a list of and contact information for every worker that enters the jobsite every day for
       the purpose of identifying and notifying workers ifthey have shared a jobsite with someone
       who has been confirmed to have COVID-19.

  d. All Construction Industry employers are encouraged to observe the following employment
     practices for the health of the workers, the health of the community generally, and for the
     benefit of the overall economy of the City:




                                                                                              Page 2 of 3
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 82 of 94




       (1) Take no adverse action against a worker who declines to work at a construction site if
       the worker believes in good faith that the site presents an imminent health risk ofthe worker
       or   others due to COVID-19.

       (2) Take no adverse action against a worker who has been quarantined, or advised to self-
       quarantine, due to possible exposure to COVID-19.
       (3) Do    not contest   a   claim for unemployment benefits filed by a worker        temporarily
       furloughed   as   the result ofthe closure of a construction site due to COVID-19.

e.   Continuing review of health conditions. The City will continue to monitor closely the health
     condition of the community and the statistical models for the likely spread of the COVID-19
     virus in the community on an ongoing basis. If this evidence indicates that the City's ability to
     provide adequate care for those with serious cases of COVID-19 is significantly compromised,
     additional emergency orders or guidance may be issued. All persons in the construction
     industry should be aware of this risk and are strongly encouraged to take all feasible steps to
     eliminate person-to-person contact at construction sites, and to practice the City's Social
     Distancing and Hygiene and Face Covering Behaviors at all times.




                                                                                             Page 3 of 3
    20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 83 of 94



                                               Exhibit E
Phased-in Approach to On-Campus Instruction Based
               on Risk-Based Stages

Each school must follow this phased-in approach unless followingthis approach will result in a
loss of funding from the Texas Education Agency (TEA). The percentages described below also
apply to school gatherings and sports activities. A school can determine the stage by checking
http://www.austintexas.gov/page/covid-19-risk-based-guidelines.

          COVID-19: Risk-Based Stages for Phased-in                                Learning
                            CDC Level of Community                On-campus
                                 Transmission                     Population

            Stage                   No to
                                     minimal
                                                                  Up to 100%
                                                              on-campus learning
                1                   transmission

            Stage               Minimal to                        Up to 75%
                                    moderate                  on-campus learning
                2                   transmission      -
                                                           &...../.#--./4-
                                                    liIA                       I.,6.iu.,-?




            Stage               Substantial, controlled
                                     transmission
                                                                  Up to 50%
                                                              on-campus learning
                3
            Stage           Substantial,     -?-?W                Up to 25%
                                     uncontrolled             on-campus learning
                4                    transmission
                          99?
                      r
            Stage           Widespread uncontrolled
                          transmission threatening our       100% virtual learning
                5            healthcare infrastructure
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 84 of 94




                       EXHIBIT C
       20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 85 of 94


Maryann Norwood

From:                            Adler, Steve <Steve.Adler@austintexas.gov>
Sent:                            Wednesday, August 26, 2020 6:41 PM
To:                              Maryann Norwood
Cc:                              Varghese, Lesley; Shack, Barbara; Clark, Janine
Subject:                         Re: Urgent Clarification Regarding Foreclosure Sales in Austin, Texas



Ms. Norwood:

This email is to confirm that I have neither approved nor authorized any outdoor gatherings in Austin, Texas, in
excess of 10 persons, except as specifically allowed by the Governor. This restriction on such gatherings,
which does not specify or call out call out particular types of gathering, are found in Order No 20200815-019
issued by the Mayor of the City of Austin and remain in effect through December 15, 2020.

Steve Adler
Mayor of the City of Austin



       From: Maryann Norwood
       Sent: Wednesday, August 19, 2020 6:13 PM
       To: lesley.varghese@austintexas.gov; steve.adler@austintexas.gov
       Cc: Barbara.shack@austintexas.gov
       Subject: Urgent Clarification Regarding Foreclosure Sales in Austin, Texas


       Mayor Adler and Ms. Varghese:
           This letter is in follow-up to my contact with your offices yesterday through the City of Austin
       website. I am writing to request clarification from your office that foreclosure sales may not be
       held in Austin, Texas without your express approval so long as governmental orders remain in
       place prohibiting outdoor gatherings in excess of 10 persons.
           There are currently three orders that restrict such gatherings:
           1. Executive Order GA-28 (as amended) (Addendum A) issued by Governor Abbot
               provides that outdoor gatherings in excess of 10 people are prohibitedunless the mayor of
               the city in which the gathering is held . . . approves of the gathering.
                   a. Executive Order GA-28’s application to foreclosure sales was specifically
                       addressed in an informal guidance letter issued by the Attorney General’s office
                       (Addendum B), as further detailed below, in which the Attorney General’s office
                       confirmed that foreclosure sales may not satisfy the public requirement without
                       express approval from the city mayor to hold the sale gathering.

           2. Order No 202-16 by the County Judge of Travis County (Addendum C), after reciting
               the restrictions in place on outdoor gatherings under GA-28, provides “any gatherings
               that exceed 10 people are hereby PROHIBITED, except as permitted by current
               Governor’s Proclamations and Orders.”



                                                           1
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 86 of 94

   3. Order No 20200815-019 issued by the Mayor of the City of Austin (Addendum D) , after
       reciting the restrictions in place on outdoor gatherings under GA-28, provides in relevant
       part that through December 15, 2020 “Further, pursuant to the Governor’s Order, and the
       advice of the local Health Authority, gatherings or presence at any outdoor area, event, or
       establishment of more than 10 persons are PROHIBITED except at provided in this
       Section.”

    As you know, Texas is generally considered to be the most lender-friendly state, as non-judicial
foreclosures can be completed in as short as 21 days. The protection for owners against such
lender-friendly and expeditious foreclosure is the assurance that foreclosures will only be
conducted when there is strict compliance with Texas Property Code Section 51.002.
Governor Abbott’s Executive Order 28 which prohibits gatherings of more than 10 persons is in
direct contradiction with the requirement for a “public sale” under Texas Property Code Section
51.002(a) (“a sale of real property under a power of sale conferred by a deed of trust or other
contract lien must be a public sale at auction held between 10 a.m. and 4 p.m. of the first Tuesday
of a month.”
        This impact of GA-28 on the right to hold foreclosure sales in satisfaction of the public
sale requirement was specifically discussed and addressed in by the Attorney General of the State
of Texas in a letter to Senator Bryan Hughes on August 1, 2020 (“AG Guidance Letter”). The AG
Guidance Letter provides in relevant part:
       With this background in mind, we address your question concerning attendance
       limitations. Governor Abbott ordered in Executive Order GA-28 that “every business in
       Texas shall operate at no more than 50 percent of the total listed occupancy of the
       establishment.” This general limitation, however, is subject to several exceptions. One
       such exception is found in paragraph five of the order, which limits outdoor gatherings to
       10 persons or fewer without approval by the mayor or, in the case of unincorporated
       territory, the county judge in whose jurisdiction the gathering occurs. Accordingly, to the
       extent a foreclosure sale occurs outdoors, attendance at the sale is limited to 10 persons
       or fewer unless greater attendance is approved by the relevant mayor or county judge.
       ...
       If a foreclosure sale is subject to, and not exempted from, the 10-person attendance
       limit imposed in Executive Order GA-28, it should not proceed if one or more willing
       bidders are unable to participate because of the attendance limit. “[A] sale of
       real property under a power of sale conferred by a deed of trust or other contract lien
       must be a public sale at auction held between 10 a.m. and 4 p.m. of the first Tuesday of
       a month.” The purpose of the public sale requirement is to “secure the attendance of
       purchasers and obtain a fair price for the property.” Strict compliance with the
       Property Code is required for a trustee to properly make a foreclosure sale. If
       an attendance limit precludes the conduct of a public sale for the purpose of
       securingsufficient bidders to obtain a fair price, the propriety of a foreclosure auction
       may be called into question. Accordingly, to the extent attendance at a foreclosure sale
       is limited to ten or fewer persons, and that limit precludes the attendance of one or
       more willing bidders who otherwise would have appeared in person, the sale should not
       go forward as it likely would not comport with the Property Code requirement that the
       sale be a “public sale.”
       (internal citations omitted)

                                                 2
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 87 of 94

         In light of the standing orders above, and given that you have not approved outdoor
gatherings in excess of 10 people in Austin, Texas, foreclosure sales held in Austin, Texas cannot
satisfy the public sale requirement as outlined above.
        Nevertheless, there are at least 35 properties listed for foreclosure in Austin, Texas for
September 1, 2020, which indicates that lenders are attempting to go forward with the foreclosure
sales despite the restrictions. Attached Addendum E is a listing of those noticed sales as found on
the Travis County real property records website.
        In light of the foregoing, we write to request that you formally clarify, by way of order,
that foreclosure sales may not occur in Austin, Texas without your express approval. This
clarification is necessary to protect citizens and constituents in the Austin community and time is
of the essence.


Respectfully,


<image001.jpg>
Maryann Norwood | Corporate Counsel
World Class
814 Lavaca Street | Austin, TX 78701
T 512.420.4144 | F 512.597.0612 | M 512.962.3528
mnorwood@world-class.com | www.world-class.com

The information contained in this e-mail is strictly confidential and for the intended use of the addressee only and may also be
privileged or otherwise protected by other legal rules. Any disclosure, use or copying of the information by anyone other than the
intended recipient is prohibited. If you have received this message in error, please notify the sender immediately by return e-mail
and delete this message from your system. E-mail transmission cannot be guaranteed to be secure or error-free as information
could be intercepted, corrupted, lost, destroyed, arrive late or incomplete, or contain viruses. The sender does not accept liability
for any errors or omissions in the contents of this message or for any damage sustained as a result of software viruses and advise
that you carry out your own virus checks before opening any attachment. This email contains the views of the author and should
not be interpreted as the views of World Class Holding Company, LLC or its affiliates.
CAUTION: This email was received at the City of Austin, from an EXTERNAL source. Please use caution when
clicking links or opening attachments. If you believe this to be a malicious and/or phishing email, please forward this
email to cybersecurity@austintexas.gov.
<Letter to the Honorable Mayor Adler.pdf><Addenda A through E.pdf>




                                                                 3
           20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 88 of 94




                                            CAUSE NO. _____________

            WC 4811 SOUTH CONGRESS, LLC and                       §   IN THE DISTRICT COURT OF
            AFFILIATED COMMERCIAL SERVICES,                       §
            INC.                                                  §   TRAVIS COUNTY, TEXAS
                     Plaintiffs,                                  §
                                                                  §
               v.                                                 §   _______ JUDICIAL DISTRICT
                                                                  §
                                                                  §
            4811 SOCO LP, and                                     §
            BANCORPSOUTH BANK                                     §
                     Defendant.

                                     TEMPORARY RESTRAINING ORDER


           This Court, having heard and considered WC 4811 South Congress, LLC, Texas a limited

           liability corporation,   (“Borrower”)     and Affiliated Commercial Services, Inc., a Texas

           Corporation (“Bidder”, together with Borrower, the “Plaintiffs”) Petition for a Temporary

           Restraining Order, and all evidence and arguments of counsel with notice to 4811 Soco, LP, a

           foreign entity not authorized to do business in Texas, and BancorpSouth Bank, a Mississippi

           banking corporation, it appears to the Court that immediate and irreparable injury, loss, or

           damage will result to WC 4811 South Congress, LLC, Texas unless a Temporary Restraining

           Order is issued to restrain 4811 Soco, LP from Lender from attempting to proceed with a non

           judicial foreclosure sale on September 1, 2020, on the steps of the Travis County Courthouse

           located at 1000 Guadalupe Street, Austin, Texas, as doing so would be in violation of Borrower’s

           statutory right to a public sale under the Texas Property Code and would deny Bidder’s and other

           interested parties from attending the sale casing irreparable damage to both due to the unique

           nature of real estate, Bidder’s only claim hereunder




TEMPORARY RESTRAINING ORDER
           20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 89 of 94




           ORDERED that this Temporary Restraining Order will be operative until the ______ day of

           September, 2020, and pending the hearing ordered below. It is further ORDERED that 4811

           Soco, LP and BancorpSouth Bank or any of its officers, agents, servants, employees, attorneys,

           representatives, or any persons in active concert or participation with them who receive actual

           notice of this Order are hereby restrained from taking any action in exercising the power of

           foreclosure, including but not limited to posting or foreclosing on the property described as

           follows:

           EXHIBIT A Legal Description




                    Plaintiff shall file with the Clerk a bond executed by Plaintiff in the sum of

           ________________, payable to the Travis County District Clerk to be deposited into the

           Registry of the Court, approved and conditioned as the law requires. It is, further,

                    ORDERED that WC 4811 South Congress, LLC’s Petition for a Temporary Injunction,

           as contained in its verified Original Petition, will be heard before the Captioned Court on the

           ________ day of __________, 2020, at _____ _____.m.

                    SIGNED this ____ day of _________________, 2020.



                                                                _______________________________
                                                                JUDGE PRESIDING




TEMPORARY RESTRAINING ORDER
                                                            2
           20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 90 of 94




           APPROVED AS TO FORM AND SUBSTANCE:



           ___________________________________
           Manfred Sternberg
           SBN: 19175775
           1700 Post Oak Blvd. Suite 600
           Houston, TX 77056
           Telephone: (713) 622-4300
           Facsimile: (713) 622-9899
           Email: manfred@msternberg.com

           COUNSEL FOR PLAINTIFF




TEMPORARY RESTRAINING ORDER
                                                  3
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 91 of 94



                                     --     EXHIBIT A --
                                     4811 SOUTH CONGRESS


    METES AND BOUNDS DESCRIPTION OF A SURVEY OF' 14.993 ACRES OF LAND, A
    PORTION OF THE ISAAC DECKER LEAGUE SURVEY NO. 20, ABSTRACT.NO, 8, IN THE
    CITY OF AUSTIN, TRAVIS COUNTY, TEXAS, SAID 14,993 ACRES OF LAND BEING ALL OF
    THAT CALLED 4.32 ACRE TRACT, A PORTION OF THE SAID ISAAC DECKER LEAGUE
    SURVEY NO, 20, AS DESCRIBED IN THAT SPECIAL WARRANTY DEED FROM ABEL J, &
    MARY ANN THERIOT FAMILY LIMITED PARTNERSHIP TO THERIOT FLP PROPERTIES - Ill
    OF RECORD IN DOCUMENT NO. 2010125121, OFFICIAL PUBLIC RECORDS OF TRAVIS
    COUNTY, TEXAS, AND BEING ALSO All OF THAT CALLED 5,6839 ACRE TRACT, A
    PORTION OF THE SAID ISAAC DECKER LEAGUE SURVEY NO. 20, DESIGNATED AS TRACT
    1 AND DESCRIBED IN THAT SPECIAL WARRANTY DEED FROM SASHA THERIOT
    SANDERS, TEAL THERIOT SANDERS AND ZACHARY CURTIS SANDERS TO SANDERS
    CHILDREN INVESTMENTS, LLC OF RECORD IN DOCUMENT NO. 2010125125, OFFICIAL
    PUBLIC RECORDS OF TRAVIS COUNTY, TEXAS, AND BEING ALSO ALL OF THAT CALLED
    2.62 ACRE TRACT, A PORTION OF THE SAID ISAAC DECKER LEAGUE SURVEY NO, 20,
    DESIGNATED AS TRACT 2 AND DESCRIBED IN SAID SPECIAL WARRANTY DEED TO
    SANDERS CHILDREN INVESTMENTS, LLC OF RECORD IN DOCUMENT NO. 2010125125,
    OFFICIAL PUBLIC RECORDS OF TRAVIS COUNTY, TEXAS, AND BEING ALSO ALL OF THAT
    2.32 ACRES OF LAND, A PORTION OF THE SAID ISAAC DECKER LEAGUE SURVEY NO. 20,
    AS DESCRIBED IN THAT SPECIAL WARRANTY DEED FROM SUZANNE MARIE SANDERS
    AND HER HUSBAND CURTIS NOLEN SANDERS TO SANDERS FLP PROPERTIES - I, LLC
    OF RECORD IN DOCUMENT NO.- 2010125122,--0FFICIAL PUBLIC RECORDS OF TRAVIS
    COUNTY, TEXAS, SAID 14.993 ACRES OF LAND, AS SURVEYED BY BOWMAN
    CONSULTING GROUP, LTD. AND SHOWN ON BOWMAN PLAN NO. 3562, BEING MORE
    PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

    BEGINNING at a 5/8" Iron rod found in the east right-of�way line of South Congress Avenue at the
    most westerly northwest corner of the said Theriot FLP Properties - 111, LLC 4.32 acre tract and at
    the southwest corner of that 0.780 of one acre tract, a portion of the said Isaac Decker League
    Survey No. 20, as described in a Cash Warranty Deed to MMGG Enterprises, L.P. In Document No,
    2004036130, Official Public Records of Travis County, Texas, said 5/8" Iron rod found being a
    common corner of the two parcels described in that Agreement of record In Document No.
    2005099083, Official Public Records of Travis County, Texas, said 5/8" lron rod found being the
    POINT OF BEGINNING and most westerly northwest corner of the tract described herein, and from
    which 5/8" Iron rod found, a 1 /2" Iron rod with plastic cap stamped "ALL POINTS" found at the
    southwest corner of that 0,066 of one acre tract described In a Street Deed from MMGG
    Enterprises, LTD., to the City of Austin of records In Document No. 2005102391, Official Public
    Records of Travis County, Texas, bears
    N 63° 59'01"W a distance of 0,67 feet;

    THENCE S 61 ° 50'30" E, with the most westerly north line of the said Theriot FLP Properties - Ill,
    LLC 4.32 acre tract and the south line of the said MMGG Enterprises, L.P. 0.780 of one acre tract,
    and being also the agreed line referenced In the said Agreement of record In Document No.
    2005099083 a distance of 239.20 feet to a 1/2" steel pin found at a reentrant comer of the said
    Theriot FLP Properties - Ill, LLC 4.32 acre tract and the south east corner of the said MMGG
    Enterprises, L.P. 0.780 of one acre tract, and being also the corner referenced In said Agreement,
    for a reentrant corner of the tract described herein;


                                                 EXHIBIT_tl_
                                             PAtl�AGES
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 92 of 94
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 93 of 94
20-11105-tmd Doc#5-2 Filed 10/09/20 Entered 10/09/20 15:04:21 TAB 1 Pg 94 of 94
